 THE BROADWAYThe Broadway, a Division of Carter Hawley HaleStores, Inc. and United Food and CommercialWorkers Union, Local 770, Chartered by UnitedFood & Commercial Workers InternationalUnion, AFL-CIO-CLC. Cases 31-CA-11556,31-CA-11670, and 31 -CA-1231425 August 1983DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJENKINS AND HUNTEROn 30 March 1983 Administrative Law JudgeJames T. Barker issued the attached Decision inthis proceeding. Thereafter, the Charging Partyfiled limited exceptions and Respondent filed an an-swering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge andto adopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, The Broadway,a Division of Carter Hawley Hale Stores, Inc., LosAngeles, California, its officers, agents, successors,and assigns, shall take the action set forth in thesaid recommended Order, except that the attachednotice is substituted for that of the AdministrativeLaw Judge.We note that only a limited exception has been taken to the wordingof the Administrative Law Judge's recommended Order and notice.The Administrative Law Judge found that Respondent violated Sec.8(a)(l) of the Act by soliciting grievances and impliedly promising to re-dress them. The Charging Party contends that, absent some reference tounion activity or employee concerted activity, the prohibition against so-liciting employee grievances in par. l(a) of the recommended Order ap-pears to require Respondent to ignore employee grievances, even whereno union or concerted activity is being carried on. Contrary to theCharging Party, we find that par. I(a) of the Administrative Law Judge'sOrder properly remedies the corresponding violations. However. weshall substitute the attached notice for that of the Administrative LawJudge so as to conform the notice to his recommended Order.267 NLRB No. 45APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interfere with, restrain, orcoerce our employees in their rights to engagein union or other protected concerted activity,by engaging in unlawful surveillance of em-ployees; prohibiting employees in the store ontheir day off from wearing union T-shirts,while permitting other employees in the storeon their day off who were not wearing unionT-shirts to remain in the store; and/or solicit-ing employee grievances and impliedly promis-ing to redress those grievances.WE WILI. NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of rights guaranteed them inSection 7 of the Act.THE BROADWAY, A DIVISION OFCARTER HAWLEY HALE STORES,INC.DECISIONSTATEMENT OF THE CASEJAMES T. BARKER, Administrative Law Judge: Thiscase was heard before me at Los Angeles, California, onSeptember 7, 8, 9, and 30 and October 1, 1982, pursuantto an order consolidating cases, consolidated amendedcomplaint, and notice of hearing issued on December 15,1981, by the Acting Regional Director of the NationalLabor Relations Board for Region 31, and pursuant alsoto a further order consolidating cases and amending thecomplaint issued on August 19, 1982, by the RegionalDirector for Region 31.1 The charge in Case 31-CA-11556 was filed on September 29 by United Food andCommercial Workers Union, Local 770, chartered byUnited Food & Commercial Workers InternationalUnion, AFL-CIO-CLC, herein called the Union. There-after, on October 30 the Union filed a charge in Case 31-CA-11670, and on July 9, 1982, the Union filed a chargein Case 31-CA-12314. The respective charges weretimely served on Respondent. Respondent timely filedanswers to the complaint, the consolidated amendedcomplaint, and to the consolidated complaint as furtheramended. Moreover, at the hearing Respondent furtheramended its answer in light of amendments to the con-solidated complaint granted pursuant to the motion ofcounsel for the General Counsel made at the outset ofthe hearing, and in further light of stipulations achievedby the parties. Respondent admits certain factual allega-I Unless otherwise specified the dates herein refer to the calendar year1981.385 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions of the complaint and others were denied. The Gen-eral Counsel and Respondent were represented by coun-sel at the hearing, and the parties were accorded full op-portunity to introduce relevant evidence, to examine andcross-examine witnesses, to make opening and closingstatements, and to file briefs with me. Counsel for theGeneral Counsel and counsel for Respondent timely filedbriefs.Upon the entire record in this proceeding,2and briefsfiled herein, I make the following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTThe Broadway, a Division of Carter Hawley HaleStores, Inc., herein called Respondent, has been at alltimes material herein, a corporation duly organizedunder and existing by virtue of the laws of the State ofCalifornia with an office and principal place of businesslocated at 10250 Santa Monica Boulevard, Los Angeles,California, where it is engaged in the business of operat-ing a retail department store.In the course and conduct of its business operations,Respondent annually purchases and receives goods orservices valued in excess of $50,000 directly from suppli-ers located outside the State of California. Similarly inthe course and conduct of its business operations, Re-spondent annually derives gross revenues in excess of$500,000.Upon the basis of the foregoing facts, which are not indispute, I find that at all times material herein, Respond-ent has been an employer engaged in commerce and in abusiness affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDRespondent concedes, and I find, that at all times ma-terial herein the Union has been a labor organizationwithin the meaning of Section 2(5) of the Act.II1. THE ALLEGED UNFAIR LABOR PRACTICESA. The Issues1. The substantive allegationsThe General Counsel contends that in violation of theAct and to influence its employees in the choice of a col-lective-bargaining representative Respondent: (I) en-gaged in surveillance of employees' union activities; (2)created the impression among employees that their unionactivities were under surveillance; (3) instructed securitypersonnel to engage in surveillance of employees' unionactivities; (4) told employees that their union activitieswere under surveillance; (5) impliedly promised employ-ees to redress grievances; (6) implemented a low costlunch program for employees; (7) enforced an impermis-sibly broad no-solicitation and no-distribution rule whichhad been effectuated and promulgated prior to the com-mencement of the Union's organizing effort; and (8) in adisparate manner ordered off-duty employees to leave2 Certain errors in the transcript are hereby noted and corrected.the store premises because they were wearing union T-shirts while permitting off-duty employees who werewearing outer garments other than union T-shirts toremain on store premises. Further, the General Counselalleges that, following a Board-conducted representationelection at which the employees voted not to be repre-sented by the Union, Respondent, in violation of Section8(a)(l) and (3) of the Act, issued a written and an oralwarning to employee Andrew Villanueva because he hadsupported and assisted the Union in its organizing efforts.Respondent denies the commission of any unfair laborpractice and contends, in substance, that the credible evi-dence of record does not support the contentions of theGeneral Counsel. Specifically, Respondent asserts thatcertain of the alleged incidents of surveillance did nottranspire, that the actions of management and securitypersonnel which may have served as the basis for theGeneral Counsel's allegations of increased or closer scru-tiny of employee activities coincidental to the beginningsof the Union's organizing effort, did not relate to thatundertaking but evolved from established, longstanding,and ingrained management activities and procedureswhich antedated any union activity, or from securitymeasures and staffing considerations which were busi-ness-based and unrelated to any employee organizing ac-tivity. Moreover, Respondent denies that any of itsagents impliedly promised to redress employee griev-ances, and asserts that the low cost lunch program foremployees which was effectuated during the course ofthe Union's organizing efforts had its origins in a busi-ness decision reached by management prior to the adventof the organizing effort. Further, Respondent asserts thatits decision to forbid off-duty employees to wear unionT-shirts on store premises was based on considerationsrecognizing the commercial nature of the union T-shirtenterprise and was a valid application of its no-solicita-tion rule and represented a permissible exercise of itsmanagement prerogatives. Finally, Respondent contendsthat it reprimanded Andrew Villanueva solely because ofthe content of his assertedly intemperate and insubordi-nate remarks to a high management official.2. The trial notes rulingRespondent ascribes as prejudicial error warranting anew hearing my refusal to direct counsel for the GeneralCounsel to produce notes which she had taken duringthe course of pretrial meetings with six separate wit-nesses called to testify in support of the complaint, or, inthe alternative, my refusal to undertake in-camera reviewof said notes to determine whether they fall within theprovisions of Section 102.118(d) of the Board's Rules andRegulations, Series 8, as amended, encompanying rele-vant portions of the Jencks Act, 18 U.S.C. § 3500(1982).3 In support of this contention, Respondent cites3 Sec. 102.118(d) of the Board's Rules and Regulations provides interalia:(d) The term "statement" as used in subsections (b) and (c) of thissection means: (I) a written statement made by said witness andsigned or otherwise adopted or approved by him: or (2) a steno-graphic, mechanical, electrical, or other recording, or a transcriptionContinued386 THE BROADWAYNLRB v. Safway Steel Scaffolds Co., 383 F.2d 273 (5thCir. 1967); NLRB v. Seine & Line Fishermen's Union ofSan Pedro, 374 F.2d 974 (9th Cir. 1967); and Wallace De-tective & Security Agency v. NLRB, 335 F.2d 749 (9th Cir.1964).In the course of the cross-examination of each of thewitnesses encompassed within the instant ruling, it wasestablished that each had met with counsel for the Gen-eral Counsel in preparation for trial and that counsel hadtaken notes of the conversation. Counsel for Respondentwas accorded full opportunity to cross-examine concern-ing the circumstances of these meetings and fully devel-op the record with respect thereto. The interviews wereuniform, in that, in no instance did counsel for the Gen-eral Counsel disclose to the prospective witness the con-tent of the notes she had taken, and no witness wasshown to have read, adopted, signed, or to have other-wise verified the accuracy of the contents of the notes.At the hearing, in a timely fashion, at the conclusion ofdirect examination, counsel for the General Counselproffered the pretrial affidavits in her possession whichhad been signed or otherwise adopted by the witness onthe stand. In response to demands and inquiries lodgedby counsel for Respondent, counsel for the GeneralCounsel represented to and before me that her case filecontained no other documents meeting the specific re-quirements of Section 102.118 of the Board's Rules andRegulations. Additionally, she stated on the record thatshe had personally taken no notes qualifying as "state-ments" within the definition of Section 102.118(d) there-of. She reiterated these positions throughout the courseof the proceeding.Nevertheless, at appropriate times during the course ofthe cross-examination of certain of the General Counsel'switnesses, counsel for Respondent demanded productionof those pretrial preparation notes which cross-examina-tion had disclosed were in possession of counsel for theGeneral Counsel. In light of the record which had beendeveloped, I declined to order production of the notes.In each instance, counsel for Respondent requested, inthe alternative, that I undertake an in-camera review ofthe notes for the purpose of determining whether thenotes constituted substantially verbatim recitals of thewitness, which would bring the notes within the purviewof Section 102.118(b)(2) of the Board's Rules and Regu-lations. I affirm my ruling refusing to order productionof the notes, and to undertake an in-camera inspection ofthem.In Coca-Cola Bottling Co., 250 NLRB 1341, 1342(1980), the Board stated:First, contrary to Respondent's contention, wefind that the record does not conclusively supportthe conclusion that a "statement" within the mean-ing of Section 102.118(d) of the Board's Rules wastaken at the time Davis apparently visited the Re-gional Office. The testimony established only thatDavis spoke to a Board agent who was writingthereof, which is a substantially verbatim recital of an oral statementmade by said witness to an agent of the part) obligated to producethe statement and recorded contemporaneously with the making ofsuch oral statement.something while Davis was talking. Clearly, thisdoes not qualify as a statement by the witness as de-fined by Section 102.118(d). Nor, without furtherevidence, does it constitute a statement "adopted orapproved" by Davis. [Footnote citations deleted.]In Philips Medical Systems, 243 NLRB 944, fn. 1 (1979),the Board stated:Respondent excepts to the Administrative LawJudge's failure to order the General Counsel toproduce a typewritten document which Respondentasserts contains a statement transcribed by the Gen-eral Counsel from her original notes which weredestroyed prior to the witness' appearance. We findthat the original notes (which were not signed) didnot constitute a "statement" as defined in Sec.102.118(d) of the National Labor Relations BoardRules and Regulations, Series 8, as amended; there-fore, a fortiori, the General Counsel's typewrittentranscription of those notes does not constitute a"statement" that must be produced under this sec-tion.In Palermo v. United States, 360 U.S. 343, 352-353(1959), in considering whether certain memoranda consti-tuted "statements" of the kind required to be producedunder the Jencks Act, § 3500, (e)(2) (1982), after whichSection 102.118(d)(2) is patterned, the Court stated:It is clear that Congress was concerned that onlythose statements which could properly be called thewitness' own word should be made available to thedefense for the purposes of impeachment. It was im-portant that the statement could fairly be deemed toreflect fully and without distortion what had beensaid to the government agent. Distortion can be aproduct of selectivity as well as the conscious or in-advertent infusion of the recorder's opinion or im-pressions. It is clear from the continuous congres-sional emphasis on "substantially verbatim recital,"and "continuous, narrative statements made by thewitness recorded verbatim, or nearly so ...." thatthe legislation was designed to eliminate the dangerof distortion and misrepresentation inherent in areport which merely selects portions, albeit accu-rately, from a lengthy oral recital. Quoting out ofcontext is one of the most frequent and powerfulmodes of misquotation. We think it consistent withthe legislative history, and with the generally re-strictive terms of the statutory provision, to requirethat summaries of an oral statement which evidencesubstantial selection of material, or which were pre-pared after the interview without the aid of com-plete notes, and hence rest on the memory of theagent, are not to be produced. Neither, of course,are statements which contain the agent's interpreta-tions or impressions. In expounding this standardwe do not wish to create the impression of a "delu-sive exactness." The possible permutations of factand circumstance are myriad. Trial courts will beguided by the indicated standard, informed by fidel-ity to the congressional purposes we have outlined.387 DECISIONS OF NATIONAL LABOR RELATIONS BOARDI ..Final decision as to production must rest, as itdoes so very often in procedural and evidentiarymatters, within the good sense and experience ofthe district judge guided by the standards we haveoutlined, and subject to the appropriately limitedreview of appellate courts. [Footnote citations delet-ed.]In my view, and on the strength of the authority abovecited, Respondent errs in its contention that forthwithproduction of the trial notes of counsel was mandated.Moreover, in light of the Board's holdings in Coca-Cola, supra, and Philips Medical Systems, supra, in-camerainspection of notes admittedly selectively recorded bycounsel for the General Counsel during the course ofpretrial preparation meetings becomes, in the context ofthe instant record, a discretionary and not a mandatoryprocedure left to the "good sense and experience" of theadministrative law judge influenced by the oral testimo-ny of the participating witnesses given under oath, de-scribing the procedures followed by counsel in formulat-ing the notes, as well as by the representations of counselherself, in her capacity as an "officer of the court."Moreover, as the Board does not interpret Section102.118(b)(2) as encompassing trial notes of counsel, in-camera inspection of that class or category of documentperforce becomes a discretionary act and not a mandato-ry procedure. E.g., Philips Medical Systems, supra; Armi-tage Sand & Gravel, 203 NLRB 162 (1973): The StrideRite Corp., 228 NLRB 224 (1977); and Hadley Adhesive &Chemical Co., 202 NLRB 946 (1973). See Campbell v.United States, 365 U.S. 85, 92-93 (1961); Palermo v.United States, supra at 353-355; Goldberg v. United States,425 U.S. 94, 109-111 (1976). Cf. NLRB v. Safway SteelScaffolds Co., supra; Saunders v. United States, 316 F.2d346, 349-350 (D.C. Cir. 1963); Wallace Detective SecurityAgency v. NLRB, supra at 756. NLRB v. Seine & LineFishermen's Union of San Pedro, supra at 981.No due-process question arises from the refusal toresort to in-camera inspection of the unsigned trial notesof counsel, bearing no imprimatur of witness adoptionwhen no basis in the record exists for impugning the rep-resentations of the General Counsel's trial counsel thatthe notes are a nonproducible work product protectedby the recognized evidentiary shield. Hickman v. Taylor,329 U.S. 495, 512-513 (1947); NLRB v. Sears, Roebuck &Co., 421 U.S. 132, 148-149 (1974). Upon a showing ofspecial need, or in a circumstance wherein substantialbasis in the record exists for believing a disputed docu-ment may qualify as a substantially verbatim recital or anoral statement made by the witness testifying in substan-tiation of the General Counsel's case, in-camera inspec-tion of the disputed document should be undertaken byan administrative law judge. NLRB v. Seine & Line Fish-ermen's Union of San Pedro, 374 F.2d 974 (9th Cir. 1967);Wallace Detective & Security Agency v. NLRB, 335 F.2d749 (9th Cir. 1964); NLRB v. Safway Steel Scaffolds Co.,383 F.2d 273 (5th Cir. 1967); cert. denied 390 U.S. 955.But when unrestricted cross-examination, and the recordgenerally, forms a substantial basis for concluding thatthe disputed trial notes constitute privileged work prod-ucts of counsel, no issue of full disclosure or fair playarisen. Rather, the duty of an administrative law judge toregulate the course of the hearing, to prevent unduedelay in or extension of the hearing process, and to pre-clude mere fishing expeditions becomes the supersedingconsideration. Cf. Colton Sportswear Mfg., 182 NLRB 825(1970). In writing in contemplation of forthcoming unfairlabor practice litigation, an attorney must be able to "as-semble information, [and] shift what he considers to berelevant from the irrelevant facts" without feeling thathe is working for his adversary at the same time. Hick-man v. Taylor, 329 U.S. 495, 511 (1947). Under Respond-ent's theory of a per se obligation on my part to reviewtrial notes of Government counsel, without regard to thefundamental state of the record formulated on the basisof cross-examination of the witness, and the record rep-resentations of Government counsel, uttered in recogni-tion of his or her status as an attorney, and as a "officerof the court," the teachings of Hickman v. Taylor and thework product concept become strongly diluted andforces the General Counsel's representative to preparefor trial with the certain knowledge that every notemade or handwritten jot recorded in the presence of aprospective witness will, with certainty, become theobject of scrutiny by an administrative law judge. Suchis not the law. Coca-Cola Bottling Co., supra; ArmitageSand & Gravel. Nor do the court decisions in WallaceDetective & Security Agency v. NLRB, supra; General En-gineering, Inc. v. NLRB, 311 F.2d 570 (9th Cir. 1962);NLRB v. Seine & Line Fishermen's Union, supra; orNLRB v. Safway Steel Scaffolds, supra; hold that in-camera inspection by an administrative law judge is anondiscretionary act to be undertaken in all circum-stances.B. Pertinent Facts1. Background factsa. Organization structureThe events here pertinent transpired at the CenturyCity retail establishment of Respondent, a division ofCarter Hawley Hale Stores. The Century City facility isone of 41 stores comprising the Broadway SouthernCalifornia division of the parent company.At pertinent times Paul Chevalier has been employedby the parent company in the position of vice presidentof employee relations. In his position of responsibility,Chevalier and his staff provide assistance in collective-bargaining negotiations, grievance handling, managementresponse to union organizing campaigns, and litigationbefore regulatory or governmental agencies as may berequired by individual stores or divisions.At the Century City store during pertinent times, thefollowing individuals served in the managerial and/or su-pervisory capacities indicated:Sue NaveRichard GieserChris HuntsmanHolly JohnsonCraig RotanFrank Capilupostore mgr.asst. store mgr., operationsasst. store mgr., personnelasst. store mgr., merchandiseasst. store mgr., merchandisegrp. mgr, womens access.388 THE BROADWAYBonnie Honore special agent, securityThroughout the Southern California division of Re-spondent, a security operation is maintained with respon-sibility for loss prevention and shoplift apprehension.The security function at the Century City store is pro-vided by security agents, security inspectors, shoplift de-tectives, and investigators. On a theoretical basis, all se-curity personnel work out of a central location and areassigned to various stores. In practical application, how-ever, a security agent and a number of inspectors areregularly assigned to specific stores. Virginia (Jenny)Hartman and Patricia (Pam) Johnson were employed byRespondent at all times material herein in the capacity ofsecurity agents, while Richard Larimor was employed asan inspector. They, like other security personnel, report-ed directly to Bonnie Honore during the times they per-formed duties at the Century City store. Honore, in turn,reported to Charles Neer who was assigned to and main-tained an office at a facility known as the service build-ing, situated at a location in Los Angeles, separate fromthe Century City location. Neer reported to SanfordWeeks, chief special agent for stores, who maintained anoffice at the service building and had responsibility forthe security function at 40 of Respondent's stores.Inspectors are responsible for preventing theft andcarry out their duties wearing a red coat, which rendersthem highly visible within the confines of the store.Shoplift detectives are responsible for detecting and ap-prehending shoplifters. Investigators are responsible forinvestigating internal and external theft, and those perti-nent to the instant proceeding reported directly toGeorge Sweitzer. The clothing worn by detectives andinvestigators is not distinctive in the sense of readilyidentifying them as security personnel. In the parlance ofthe profession they work "undercover," in that theywear street clothing.At pertinent times, normal staffing authorization at theCentury City store provided for the employment ofBonnie Honore as special agent, a day female inspector,a day male inspector, a night female inspector and anight male inspector. In August 1981 an authorized part-time position was vacant. Crystal Rinehart served as anight female inspector and Richard Larimore served asthe day male inspector. Detectives and investigators alsooccasionally served at the Century City store, as needed.Two hundred hours of security time was budgeted to theCentury City store and was sufficient in amount to coverthe proposed allocation of red coat positions. However,in the normal evolution of operations, while assignmentsto security positions within the Century City store wouldfrom time to time become necessary in order to fill va-cancies created by vacation, illness, reassignment or res-ignation of personnel; increased staffing by red coats,shoplift detectives, and investigators would also be uti-lized to meet potential security needs resulting from spe-cial sales promotions, after-hours sales, and theft activi-ties. In addition, to meet exigencies, including a definedincrease in thefts and inventory loss as reflected in a va-riety of reports and control devices employed by Re-spondent, saturation coverage might be ordered. A satu-ration drive would involve increased utilization of securi-ty personnel at the target store for a period of time.4Richard Larimore testified without contradiction thattwo saturation drives were conducted at the CenturyCity store during the year he was employed there.b. The organizing campaignIn August 1981 the Union commenced an organizingcampaign among Respondent's employees at the Broad-way facility. The campaign was under the direction ofSteven Nickelson and Victor Ochoa, special representa-tive organizers for the Union. The initial organizing ac-tivity at the Century City facility commenced on August24, and on October 27, 1981, a representation petitionwas filed in Case 31-RC-5236. During the organizingcampaign which followed, employee meetings were held,an organizing committee was formed, and campaign leaf-lets were prepared and distributed. The names and ad-dresses of 30 employees identified as comprising "TheCommittee to Organize the Broadway" appeared onsome of the leaflets distributed in the proximity of thesouth entrance to the store, the door through which em-ployees entered and left the store. In addition, a tablewas maintained in the employee lounge during the cam-paign at which organizing efforts were carried out onbehalf of the Union. The Union's effort to organize thestore became a matter of common notoriety on or aboutTuesday, August 24, when the public distribution of leaf-lets commenced outside of store entrances. During themorning of August 24, Nickelson and Ochoa entered thestore and circulated throughout the store. They hadcoffee and lunch in the restaurant and spoke with manyemployees. As the campaign progressed union organizersNickelson and Ochoa entered the store several times aweek. Following a hearing, a unit determination wasmade by the Regional Director and an election was con-ducted in the unit held appropriate for the purposes ofcollective bargaining on May 28, 1982. The Union lostthe election and a certification of results of that electionwas issued on June 14, 1982.5During the course of the organizing campaign, Re-spondent conducted employee meetings at which its po-sition with respect to unionization was present. PaulChevalier spoke at these meetings."2. The alleged unlawful conducta. Increased visibility of management personnelAt all pertinent times prior to and during the organiz-ing campaign, Respondent followed a policy known asthe good-night policy whereby at store closing a memberof senior management would be at the employee exitdoor to bid exiting employees good night and verify that,(I) all employees were leaving by the door; (2) that anyI The foregoing is based on the credited testimony of Bonnie Honore,Sanford Weeks, and documentary evidence of record.' Documentary evidence of record, a stipulation of the parties, and un-refuted evidence of record establishes the foregoing. I find insufficientbasis in the record to support Gieser's passing assertion that the unionorganizers left union literature on countertops, either on August 24 orthereafter.6 The testimony of Christine Huntsman and Richard Gieser supportsthe foregoing findings which are not in dispute.389 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpackages or purchases in their possession had been prop-erly sealed in accordance with company policy; and (3)that the sealing ticket was properly removed from pack-ages as the employee left. In addition to senior manage-ment, a member of the security staff would usually bepresent. Nave, Gieser, and Honore each participated inthis procedure on nights when they worked until 9 p.m.closing. When two members of senior management wereworking, both would on occasion be present at the doorat closing time. In addition, for a period of time prior toAugust 24, an aspect of the good-night procedure wasapplied to the 6 p.m. change of shift. Two members ofthe security staff would stand at the employee exit andGieser would join them. However, approximately aweek following the commencement of overt organizingactivities at the store, Nickelson confronted Gieser withthe concept that Gieser was spying on organizing activi-ties going on outside the store. This caused Gieser tocease his personal participation but the 6 p.m. procedurecontinued throughout the organizing effort, using securi-ty personnel.In appearing as a witness called on behalf of Respond-ent, Gieser testified as follows:Q. Now, after organizing activities started, werethere every more members of senior management atthe door than before activities started?A. I would say for the most part, yes.Q. Why is that?A. We were working more hours within thestore, just being at the front door, saying goodnightto the employees.Q. Do you know why you were working morehours?A. Not really. No.Regional Vice President Kalkstein and Vice President ofEmployee Relations Paul Chevalier both appeared at theCentury City store during the course of the organizingcampaign, but this was not an unusual occurrence. Em-ployees Schlaff and Frederickson gained the impressionthat Kalkstein was in the store more frequently after or-ganizing efforts commenced than prior thereto.b. Scrutinizing of nonemployee organizersRichard Gieser, who, as found, served as assistantstore manager in operations at the Century City facility,testified credibily that during the organizing campaign heI The credited testimony of Sue Nave, Richard Gieser, and BonnieHonore supports the foregoing findings. I have also considered the testi-mony of John Schlaff and credit it only to the extent that it is consistentherewith. I reject his testimony to the effect that on occasions, at 9 p.m.closing, neither security nor management personnel was present at theemployee exit participating in the good-night procedure. I do not creditthe testimony of Andres Villanueva to the effect that, prior to August 24,the night manager on duty, and not Sue Nave or Richard Gieser, partici-pated in the good-night procedure. Villanueva's testimony on this subjectwas imprecise, based on speculation and generally not credible. I rejecthis testimony to the extent that it bears an implication that only afterunion organizing efforts commenced did Nave and Gieser participate inthe procedure. I do not adopt any implication that may be drawn fromVillanueva's testimony to the effect that prior to the organizing effort theparticipation of security personnel was infrequent and limited to week-ends.personally observed security personnel following thenonemployee union organizers through the store. The se-curity personnel were instructed that they should makecertain that nonemployee organizers were not distribut-ing literature in the store or leaving it on countertops.The senior management staff of the Century City storewas responsible for following union organizers Nickelsonand Ochoa while they were in the store. The avowedpurpose of this procedure was to insure that they did notengage in solicitation of employees or pass out literatureto employees or leave it on countertops.c. Increased security personnelIn August, Sanford Weeks ordered a saturation at theCentury City store. The saturation commenced onAugust 11 with the assignment of three detectives to thestore. During the succeeding 5 days an average of threedetectives were assigned to the store. Additionally,during this period of time the security force was aug-mented by detailing an additional investigator (red coat)to the store on August 12 and 13, and two on August 14.The saturation was ordered by Weeks in response totheft occurrences as disclosed by known loss reports andreports of major theft occurrences coming to his atten-tion and by conversations with buying office, store man-agement, and security personnel reflecting trends in in-ventory shrinkage and theft occurrences. The saturationwas terminated on August 16.8 On August 17, 18, and 19the regularly assigned security staff carried out the secu-rity functions at the store. In addition, Virginia Hartman,a detective, in training under Respondent's target storeconcept, spent a portion of the workday at the store. Inaddition, Virginia Hartman, a detective in training underRespondent's target store concept, spent a portion of theworkday at the store. On the 3 succeeding days the secu-rity coverage at the store was provided entirely by regu-larly assigned personnel. However, commencing onAugust 24 and for the ensuring 2-week period thenumber of red coats and detectives providing securityservice at the store increased from the coverage level re-corded for the final 2 weeks of July 1981, or the first 10days of August 1981. The utilization of security person-nel on special assignment to the store essentially equaledthat which was occasioned by the saturation which hadbeen employed during the period of August 11 throughAugust 16. Additionally, during the 2-week period com-mencing August 24, regional supervision, represented byeither Novak or Neer, appeared at the store during 5 ofthe days. On August 26 and 27 Novak was present in thestore, while Neer was in the store on August 30 and 31and on September 1. Moreover, in addition, during the 5-week period commencing September 7, consistent usewas made of additional security personnel to augmentthe regular security staff, and the consistency of use ex-ceeded to a substantial degree the use level that had beenrecorded during the last 2 weeks of July and the first 10days of August.8 The credited testimony of Stanford Weeks and documentary evi-dence of record establishes the foregoing.390 THE BROADWAYThus on August 24 when union organizing effortsbecame readily visible at the store, two detectives ontemporary assignment were present in the store. The fol-lowing day three detectives were present. Then, onAugust 26 two detectives, including Hartman, werepresent, and Novak made an appearance at the store.Novak worked undercover. During this 3-day period nored coats were brought into the store to augment theregular staff of investigators. In the 4-day period com-mencing August 27, additional red coats were utilized,and, as found, on 2 of those days regional supervisionwas present. Then, during the initial 10 days of Septem-ber an essential balance was maintained between thenumber of red coats used to assist the regular securitystaff and the number of detectives employed for that pur-pose. Some augmentation, either by red coats or detec-tives, or both, was utilized at the store during the suc-ceeding 4-week period. In this regard, the record showsthat one additional red coat was assigned to the store onAugust 27 and 28. The regular staff of red coats was as-sisted by three additional investigators (red coats) onAugust 29; one on August 30; two on September 1; oneon September 2; three on September 3; one on Septem-ber 4; two on September 5; one on September 8; two onSeptember 9; and one September 10 and 12. No addition-al red coats were used until September 24 when twowere assigned.9Weeks testified that there existed at relevant times adivergence of view among senior security supervisionover the relative effectiveness and efficacy of using uni-formed red coats (investigators), who were readily iden-tifiable by customers and store personnel, or plain-clothes detectives for the purpose of deterring shopliftingand theft. Weeks further testified that this divergence inpoint of view, and subsidiary conflicts over supervision,led to the termination of the saturation which com-menced on August 11 and which he initially had intend-ed to have a 2-week duration. He further testified that heattempted during the period commencing August 24 toaccommodate both contending facets of the loss preven-tion philosophy. Evidence of record establishes thatdollar loss amounts increased significantly in August1981, as contrasted to the 3 previous months. Theselosses subsided in September to the approximate dollarloss levels of July 1981. Moreover, the number of losspreventions reported by red coats during the weekAugust 11-16 coinciding with the saturation declined byapproximately two-thirds, only to rise significantly afterthe termination of the saturation. In the latter periodfewer red coats were used to augment the regular staff.On the other hand, the decrease in the loss preventionsreported during the first 2 weeks of September coincidedwith the significant increase in the use of red coats at thestore during that 2-week period. A similar correlation be-tween the number of loss preventions reported and thes Documentary evidence of record establishes the foregoing. The testi-mony of Richard Larimore and Crystal Rhinehart to the effect that therewere five additional red coats in the store after organizing commenced isnot accepted insofar as it infers the presence of a group of five differentred coats in the store on the same day. Moreover, I find on the basis ofSue Novak's testimony that she worked undercover and not as a redcoat. I reject the implications of Larimore's testimony that she was iden-tifiable by employees as a "red coat."utilization or nonutilization of red coats to assist the reg-ularly assigned red coat staff was discernible during theweeks ending September 19 and 26.On August 24 and for a period of time prior thereto, avacancy existed in the part-time security position allocat-ed to the Century City store. Moreover, Larimore, theday male inspector, had been granted a promotion andwas scheduled to assume a new position at the servicebuilding. Larimore assumed his new position soon afterthe organizing activity commenced. Similarly, at ap-proximately that point in time, Greenwood, the dayfemale inspector, resigned from the company. Patricia(Pam) Johnson, who in August 1981 was serving as secu-rity manager at the Panorama City store of Respondent,was detailed on August 29 to serve on temporary duty asa red coat at the Century City store. Johnson worked ap-proximately 4 days at the Century City store. She wasinstructed to remain in a specified area of the store andpatrol the sales floor and check fitting rooms to preventtheft. She was told that her immediate concern should bewith shoplifters using trashbags as a method of oper-ation. During the 4-day period she was assigned to theCentury City store, Johnson filled in for Honore as secu-rity manager of the Century City store.10In addition,Gail Joy, a security supervisor at Respondent's North-ridge store, was brought into the Century store on apart-time basis, as were one or two other individuals.Gail Joy would also fill in for Honore during the ab-sence of the latter. Honore testified, in substance, thatJohnson and Joy were brought to the store to providecoverage and, as supervisors, were in a position to meetother needs, including monitoring of union activity.Honore testified affirmatively that monitoring of unionactivity was one of the purposes for which Johnson andJoy were brought to the Century City store.Efforts were undertaken to recruit permanent replace-ments for Larimore and Greenwood, but no permanentreplacements were found during times pertinent herein.Moreover, when Rinehart, the night female inspector,left her employment at the store on September 17, fur-ther recruitment efforts were undertaken but not success-fully.Virginia Hartman, who, as found, was employed as aspecial agent under Respondent's target store concept,was assigned to the Century City store from September 1through September 7, pursuant to instructions of her su-perior. Hartman was told that union activity was goingon at the store and she was to monitor the customerdoors to make certain the doors were not blocked by in-dividuals engaged in union activity. In pursuit of thisfacet of her assignment, Hartman observed the customerdoors from her vantage point on the mall adjacent to thestore and from inside nearby shops to which she retreat-ed in order to find relief from the heat of the mall. Shecarried a two-way radio, as was common practice withsecurity personnel. She observed union organizers Ochoato I do not credit the implication of Honore's testimony that Johnsonserved on an ongoing basis as her substitute. Nothing in Johnson's cred-ited testimony suggests that she worked on a recurring basis at the Cen-tury City store, and no implication to this effect is adducible from docu-ments in evidence.391 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Nickelson passing out literature on occasions duringthis period of time. While she used the two-way radio toreport the entry into the 'store of suspicious appearing in-dividuals, she did not use the radio for the purpose of re-porting ingress of individuals whom she believed to beemployees. Although she observed individuals speakingwith the union organizers near the entrance in the mall,she had no occasion to report the identity of any em-ployee known to her, as such, because no blockage ofthe doors occurred as a result of this conduct. Hartmanknew none of the employees, either sales or support per-sonnel, and could identify individuals as employees onlyby reason of the badge which each employee wore.ld. The alleged unlawful surveillance(1) Gieser instructs LarimoreOn August 24 when Nickelson and Ochoa made theirinitial appearance at the Century City premises and com-menced distributing handbills outside the employee en-trance on the mall, Gieser was on the sales floor and ob-served that the union representatives were handbillingthe store. Gieser spoke with Honore and they in turnspoke with Larimore, the day male inspector. This tran-spired in the morning hours soon after store opening.Gieser stated that there were some union organizers out-side who were engaging in handbilling. He asserted thatthis activity was permissible but that company rules pro-hibited the organizers from soliciting employees or dis-tributing literature in the store. Gieser instructed Lari-more that if the organizers should enter the store he wasto notify management.Soon after 10 a.m. Nickelson and Ochoa entered thestore. Larimore received a call from an operator inform-ing him that they were in the restaurant. Larimore wentto the restaurant but Nickelson and Ochoa had left. Lari-more notified Gieser informing Gieser that the organiz-ers had proceeded to another department. Gieser assert-ed he would handle the matter from there. 12" The credited testimony of Virginia Hartman establishes the forego-ing. I have also evaluated documentary evidence of record in determin-ing her period of service at the Century City store between September Iand 7."I A composite of the testimony of Richard Larimore and RichardGieser establishes the foregoing. As I observed him testify, Larimore im-pressed me as a witness who endeavored to recount the events aboutwhich he testified with clarity and truthfulness. Gieser similarly im-pressed me as a truthful witness, but I am convinced he did not have to-tally accurate recall of this incident. Thus, I conclude that the conversa-tion here pertinent occurred in the morning hours after store opening andnot in the evening as Gieser recounted. Moreover, I am convinced thatGieser's instructions to Larimore encompassed both solicitation of em-ployees and distrubution of literature. However, I am similarly convincedthat Larimore was incorrect in his recollection that Gieser instructed himaffirmatively to follow the employees through the store and record thenames of employees to whom they spoke. This instruction would havebeen inconsistent with instructions reflecting company policy subsequent-ly given security personnel by Honore, and it is noteworthy that Lari-more recorded no names even though he testified that he had observedthe union representatives talking with employees and that he had in hispossession writing material with which he could have made such a recor-dation. Further, Larimore appears not to have "followed" Nickelson andOchoa through the store on August 24, but his efforts to observe theiractivity appeared to have evolved from an operator's page rather than avolitional tracing of the progress of the union representatives through thestore. Honore could recall no conversation with Larimore involving(2) Honore instructs security staffSoon after organizing efforts began, Honore met withthe security staff; including Larimore, Rinehart, Green-wood, and Belden. Honore told the staff that union ac-tivity was going on in the store and that she had beentold from "downtown" that the security staff was not toget involved. She stated that the staff was to performtheir normal functions and if problems arose they shouldalert management. They were also informed that if non-employee union organizers entered the store they shouldnotify store management. The security staff was also toldby Honore on this occasion that there was going to besome additional security personnel in the store.'3(3) Gieser observes employeesOn August 25, Wendy Cano, a store employee, pro-ceeded from her workplace in the store towards thesouth entrance for the purpose of spending her morningbreak period in the mall area outside of the store andproximate to the south entrance. In the moderate sports-wear department inside the store near the south entranceshe observed Gieser leaning on a clothes rack in the de-partment. Cano left the store and joined other employeeswho were taking their breaks in the mall area. Cano andthe other employees engaged Nickelson in conversationwhile Ochoa engaged in handbilling. As they spoke toNickelson, the employees were sitting on a wall in themall and Cano could observe Gieser in the store in thevicinity of the clothes rack in the moderate sportsweardepartment looking out into the mall directly at thegroup of employees as they spoke to Nickelson. Cano'sbreak lasted 30 minutes. Gieser continued throughoutthat time period to focus his attention on the group ofemployees speaking with Nickelson. When Cano enteredthe store at the conclusion of her break she observedGieser standing where he had stood when she left tocommence her break.'4(4) Sue Novak's involvementIn August 1981, Sue Novak was employed as the re-gional security manager for region I-A with responsibil-ity over five stores. The Century City facility was notGieser wherein Gieser instructed Larimore to record the names of em-ployees seen talking to union organizers.'" The foregoing is based primarily on the credited testimony ofBonnie Honore. I have also considered the testimony of Richard Lari.more and Crystal Rinehart and credit it only to the extent that it is con-sistent with the foregoing findings. I am unable to accept the anomalypresent in the testimony of Larimore and Rinehart that Honore would,on the one hand, instruct the red coat personnel to pursue their normalduties and abstain from discussing the merits of union representation,while, on the other hand, directing them to be acquiescent and obedientto the directions of other security personnel which potentially coulddivert them from their regular duties and render them promanagementpartisans in the organizing efforts. In sum, I reject the interpretationsgiven Honore's remarks by Larimore and Rinehart in their testimony.Rather, I credit Honore's testimony that she, in effort, instructed the redcoats to contact management if they observed "a problem.""' The foregoing is based on the credited testimony of Wendy Cano.Richard Gieser testified that he could remember no incident of the typedescribed by Cano in her testimony. To the extent that he intended byhis testimony to deny the conduct attributed to him by Cano he was notconvincing. I found Cano to be a credible and convincing witness.392 THE BROADWAYincluded within her region. Novak reported directly toSanford Weeks but was higher in the chain of commandthan were security agents, five of whom reported to her.Charles Neer, as found, was regional security managerover the region in which the Century City store is locat-ed. He was on vacation during the last week of August.Novak was instructed by Weeks to report to the Cen-tury City store and be available to assist in counteringpotential shoplifting activities. Novak reported to theCentury City facility on Wednesday, August 26, andworked the entire day shift. She worked at the CenturyCity store for a portion of the following day, Thursday,August 27. Honore was not in the store on those 2 days.Novak worked undercover during the time she spent atCentury City and thus wore no identifying uniform orbadge. She devoted the principal portion of her time topatrolling the sales areas and protecting against potentialcustomer and employee theft.'5Larimore testified that ata point in time after the organizing effort had com-menced, Novak spoke to him and other inspectors andinformed them that one of the other security agents hadbeen stationed undercover in a store "across the way."Novak did not identify the store but according to Lari-more she instructed the inspectors to assist that agent inidentifying the employees who were talking with theunion organizers. This identification was to be accom-plished through use of two-way radios.Larimore further testified that in a separate conversa-tion which transpired on a Saturday, Novak stated toLarimore, Rinehart, and Greenwood that three employ-ees were having lunch outside the store with the unionorganizers and that the inspectors were to remain in thestore at the employee entrance and obtain the names ofthe employees. Larimore testified that at the conclusionof the conversation the three inspectors went to thesecond floor and that he, Larimore, went on break afterpatrolling a short time.Novak credibly denied the conduct attributed to herby Larimore. Her demeanor and straightforward mannerin testifying concerning these two asserted incidents con-vinced me that her account and her denials were worthyof belief and entirely more convincing than Larimore'saccount which appeared to be laced with supposition,confusion, and contradiction. Illustrative of these defi-ciencies with respect to the second incident is Larimore'stestimony that the inspectors were to remain at the em-ployee entrance for the purpose of observing the threeemployees leaving in the company of the union organiz-ers from an outside restaurant of which there were sev-eral. In contradistinction, Larimore testified followingthe conversation with Novak that he went to lunch andthat all of the other inspectors who had assertedly beenthe recipients of Novak's instruction, immediately left thevicinity of the entrance and pursued patroll duties on thesecond floor of the store. Similarly, Larimore was con-fused with respect to the day of the week on which thissecond incident occurred. Finally, with respect to bothincidents, he appeared as I observed him testify, to lackcertitude with respect to the details of each of the inci-dents. I do not credit him. Moreover, in rejecting Lari-'" The credited testimony of Sue Novak, as supported by documentaryevidence of record, establishes the foregoing.more's version and crediting Novak, it is noted thatRinehart, whom Larimore identified as being a partici-pant in both conversations with Novak, gave no supportin her testimony of Larimore's version of these conversa-tions.(5) Larimore speaks with SchlaffDuring the organizing campaign, John Schlaff was em-ployed as night assistant manager-a nonsupervisory po-sition-at the Century City facility. He was active inpublishing and distributing newsletters to employees atthe store. In the campaign literature that was distributedat the Century City premises he was identified by nameas one of the members of the organizing committee. Onor about August 25 Schlaff had occasion to speak withLarimore. The conversation transpired in the early after-noon at a time when Schlaff had been speaking withNicholson, one of the union organizers. Larimore waswalking in the mall area outside the store and stopped tospeak with Schlaff. He told Schlaff, in substance, that su-pervision and management had been watching his activi-ties and knew that he was a "ringleader" of the organiz-ing effort and was writing the bulletins. Larimore toldSchlaff that management had brought in undercoverpeople from other stores and that one was stationed witha walkie-talkie in the Tot Toggery, a children's clothingstore on the mall. Larimore stated that management wasnoting each person who talked to an organizer and wasrequesting in-store security to help compile a list ofnames. Larimore noted that he had refused to record anynames and added that he was advising Schlaff of thesethings because he was afraid that management would"come down hard" on him.'6(6) The involvement of Virginia HartmanSoon after the organizing campaign commenced,Honore had occasion to speak with Hartman using atwo-way radio. Hartman was speaking from outside thestore. She informed Honore that a suspicious appearingindividual was entering the store and offered a verbal de-scription of the individual. A detective was assigned towork on the matter.'7Crystal Rinehart testified that ap-proximatley 3 or 4 days after the union activity com-menced Honore told her that Hartman was in the TotToggery watching the employee entrance. Rinehart fur-ther testified that while she was speaking with Honore,Hartman contacted Honore by radio and gave "descrip-tions of people that were outside by the employee en-trance ...." Rinehart further testified that Honoremade notes of this occasion. She could identify the indi-vidual speaking with Honore by virtue of the accentwhich she knew Hartman to possess. Rinehart also testi-fied that on other occasions she heard Hartman givingdescriptions of "employees."Honore credibly testified that she had never instructedHartman to station herself in the Tot Toggery and ob-oe In findings that this conversation transpired, I rely on the testimonyof John Schlaff. I have also considered the testimony of Richard Lari-more.I? The credited testimony of Bonnie Honore establishes the foregoing.393 DECISIONS OF NATIONAL LABOR RELATIONS BOARDserved the activities of employees. In substance, shedenied the comment attributed to her by Rinehart.8(7) Honore converses with RinehartShortly after the organizing campaign commenced,Rinehart approached Honore on the selling floor andsaid that she knew who was involved in the union activi-ty. She added that she was going to take her break andfollow her usual routine of sitting outside where theunion activists normally gathered. Honore told Rinehartthat because of implications that could be drawn sheshould stay away from that area. Rinehart respondedthat she just wanted to see what was going on. Honorestated that her lunch and her breaktime was her own butcautioned that in order for the security department to beprotected she should stay away from the area in ques-tion. Rinehart responded that she was going to go aheadon her break. She did so.Honore observed Rinehart go outside and sit on theledge with other employees who were active on behalfof the Union. Nicholson was also present.'(8) Chevalier and Schlaff converseIn early September, Paul Chevalier, vice president incharge of employer relations, conducted a meetingI8 Upon a consideration of the credited testimony of Virginia Hartmanand Bonnie Honore, and in light of the deficiencies implicit in Rinehart'stestimony, I do not credit that portion of Rinehart's testimony attributingto Honore a remark to the effect that Hartman had been stationed in theTot Toggery for the purpose of observing the union activities of employ-ees. Initially, it is clear from the testimony of Hartman and of Rinehartthat there exists in the record no substantial foundation for concludingthat Hartman was well acquainted with the employee complement, gen-erally, or had a capacity to identify individuals as employees other thanby virtue of the badges which they were required to wear while on duty,and which they generally wear while on break. Moreover, Rinehart'smind set, as revealed by her answer defining how she was able to knowthat the descriptions being radioed by Hartman were those of employees,discloses a high level of rationalization. Thus, Rinehart testified, "Howdo I know they were? I guess because, why would they be talking aboutanybody else?" The record amply establishes that two-way radios wereroutinely used by security personnel both prior to and during the orga-nizing effort to describe individuals entering the store who had a suspi-cious appearance. Rinehart's testimony with respect to the foregoing inci-dents appears highly rationalized, subjective, and based principally onsupposition.19 The credited testimony of Honore establishes the foregoing. I rejectthe testimony of Crystal Rinehart to the extent that it is inconsistent withthe above findings. The testimony of Honore, and the record as a whole,establishes to my satisfaction that Honore was circumspect in her desireto maintain an independent posture of the security forces in the face ofthe employee organizing effort and management's legitimate and predict-able interest and concern therewith. Honore had instructed the red coatsto remain neutral, and I am not convinced that she would have aban-doned this policy and inferentially recanted from the instructions whichshe had given Rinehart and the other red coats just a day or two earlierby encouraging Rinehart to eavesdrop on the union activities of herfellow employees in the manner described by Rinehart. I reject Rine-hart's testimony and do so not only upon the conviction that Honore tes-tified truthfully with respect to this incident, but of the further convictionthat Rinehart possessed an aberrant memory of salient events, and inter-faced this deficiency with her own subjective interpretations influencedby her inquisitive interest in the activities of the union organizers and herfellow employees to whom she spoke on a daily basis. Indeed, the in-struction to engage in surveillance of employee union activity whichRinehart attributes to Honore, stands in stark contrast to the counselgiven Rinehart by Honore to the effect that, remaining as a roommatewith Leslie Bass, one of the female employees active in the Union, placedsubstantial strains on Rinehart's capacity to remain neutral in the mannerexpected of security personnel.which was attended by Chris Huntsman and a group ofemployees, including Schlaff and other employees whohad identified themselves as members of the employeeorganizing committee, as evidenced in the literature dis-tributed by the Union. During the meeting, Schlaff hadidentified himself as the author of the news bulletinswhich had been distributed. Chevalier had questionedthe accuracy of the bulletins, and Chevalier and Schlaffhad an exchange of views as to whether the asserted in-accuracies were deliberate misrepresentations. After themeeting, Schlaff and Chevalier spoke privately. Duringthe course of their discussion, Chevalier stated that theUnion was going to lose overwhelmingly. Chevalier fur-ther stated that, while unionization would be a bad thing,he felt the union campaign had been beneficial because itbrought to the attention of upper management severalproblems at the Century City store of which they hadnot been aware. He added that as a consequence uppermanagement would always have "a special eye on Cen-tury City" and would have a special ear turned to itsproblems. Chevalier also noted that there had been noprior organizing efforts in the Broadway chain and that"they would always be aware of Century City's prob-lems."203. The no-solicitation rulea. The rule as promulgatedAt all relevant times Respondent's employee handbookhas contained the following rule under the heading "So-licitation:"It is a violation of our policy for anyone to comeon our property to solicit or distribute literature forany purpose which would interfere with the work-ing time of our employees or tend to irritate ourcustomers. Our invitation to the public is to use ourstore property for shopping and purposes incidentalto shopping.Employees may not solicit or distribute literature toother employees or be solicited or receive literaturefor any purpose during their working time. Our em-ployees cannot properly perform their work if theyare interfered with by solicitation or distribution.Immediately report to your Supervisor or a memberof Management if any person, Company employeeor otherwise, attempts to solicit you for any reasonin violation of these rules.The handbook contains no textual amplification or clari-fication of the rule. Each new-hire is presented with acopy of the employee handbook at an orientation session.Copies of the rule are posted at entrances and at employ-ee timeclocks within the store.220 The undisputed testimony of John Schlaff establishes the foregoing.1I The credited testimony of Chris Huntsman and documentary evi-dence of record establishes the foregoing.394 THE BROADWAYb. The implementation of the ruleIn support of the union organizing effort, T-shirtswere printed and distributed to some of the employees.On the front of the shirt integrated with a union logowas the slogan "Help Make The Broadway Your WayP'On the back of the shirt appeared the slogan "SupportCollective Bargaining." The front and back slogans werein bold lettering and easily discernible to the eye. Effortswere made to raise funds by offering the shirts for sale atS5 a piece. The sale and distribution were coordinatedthrough Ochoa, Nicholson, and some of the members ofthe organizing committee.On or about October 20 an organizing meeting washeld, attended by several of Respondent's employees andby Ochoa and by Nicholson. The need for additionalsigned authorization cards was discussed. T-shirts weredistributed to some of the employees in attendance. Afterthe meeting, a group of employees riding together in anautomobile agreed to wear their T-shirts on paydaywhen they went to the store to obtain their paychecks.On October 22 Villanueva and Bass met near the em-ployee entrance. It was a nonworking day for each ofthem. Each wore a union T-shirt. They entered the storeand proceeded to a sales department on the second floor.Bass did some shopping and in the process spoke to asalesperson. They then proceeded to the third floor andbrowsed in the housewares department. They were ap-proached by Hollie Johnson and Craig Rotman. Johnsonasked them to leave the store, stating they were in viola-tion of the store's no-solicitation policy. Villanueva andBass were told either to leave the store or remove theirT-shirts. After further discussion they went to the officeof Chris Huntsman and spoke separately with her. Sheshowed each of them the rule regarding solicitation con-tained in the employee handbook. In substance, Hunts-man told Villanueva and Bass that the rule against solici-tation prohibited them from wearing their T-shirts in thestore on their days off.Villanueva entered the store the following day wear-ing his union T-shirt. He was off duty. No member ofmanagement or supervision approached him. On Friday,October 23, Sharon Slaughter, Jo Anne Remmes, De-siree Taylor, and Monica Alexander each wore theirunion T-shirts when they came to the store on their re-spective days off for the purpose of obtaining their pay-checks. Each used the escalators and saw and talked toon-duty employees or customers. Each was instructed byHuntsman either to leave the store or remove their T-shirts. The reason given was the no-solicitation rule.Slaughter was wearing a regular T-shirt under her unionT-shirt. She removed the latter and remained in thestore. Remmes, Taylor, and Alexander left the store,covered the union T-shirt with other garments, and re-turned to the store. They were not approached by super-vision or management.On May 13, Wendy Cano wore her union T-shirt tothe store on her day off. She entered the store for thepurpose of purchasing a pair of jeans. While she wasmaking her purchase, she was approached by Huntsmanwho informed her that she was in violation of the store'ssolicitation policy because she was wearing a union T-shirt. Huntsman instructed her to leave the store. How-ever, Cano had a sweater in her possession and sheplaced the sweater over her T-shirt and she was permit-ted to complete her purchase. She did so and proceededto the third floor personnel offices. She spoke again withHuntsman and discussed the solicitation rule and its pa-rameters. Huntsman told her that if she continued towear the T-shirt she would have to leave the store. Canowas wearing her sweater over her T-shirt when Hunts-man made this declaration.At some point in time it had come to the attention ofChevalier that employees had commenced the practiceof wearing union T-shirts. Chevalier had been told thatthe employees were purchasing the T-shirts and wearingthem in the mall and were entering the store wearingthem. As a result, Chevalier recommended to store man-agement that employees be precluded from wearing theunion T-shirts into the store. Chevalier testified that hebased his recommendation on the fact that the "companyhas a solicitation rule which does not allow anyone towear solicitation materials of any kind or distribute solic-itation materials of any kind for any purpose in thestore." He further testified that he took the position thatwhen employees were off duty "they were like any out-sider" and that they "should not be permitted to do any-thing more than any other outsider would be permittedto do." Respondent did not have, in promulgated form, ano-access rule, and under longstanding practice employ-ees were permitted on their days off to come to the storeto shop or to retrieve their paycheck.22During their break or lunch periods, employees werepermitted to staff a table in the employee canteen situat-ed on the fourth floor of the store and to distribute cam-paign literature and handbills from the table. The em-ployees were permitted also to place and maintain a signon the table in the canteen bearing the slogan "Helpmake the Broadway your way." Moreover, throughoutthe entire organizing campaign, employees were permit-ted to engage in solicitation on behalf of the Union bothbefore and after work and while they were on theirbreak and lunch periods. No limitation was imposed onthe freedom of employees to converse about the Unionin the store on their break or lunch periods, or to speakwith Ochoa and/or Nicholson in the store during theirfree, nonduty time.234. Capilupo and Frederickson converseOn August 24, the day on which the Union com-menced handbilling at the Century City facility, Franks" The above findings are based on evidence which is essentially undis-puted. These findings are based on a distillation of the testimony ofAndres Villanueva, Leslie Bass, Sharon Slaughter, Jo Anne Remmes,Monica Alexander, Wendy Cano, Paul Chevalier, and Christine Hunts-man. The sum of the testimony gives credence to the general outline ofevents above-described. Huntsman concedes the accuracy of the attribu-tions of the employee witnesses concerning the application of the no-so-licitation rule to the wearing of T-shirts in the store by off-duty employ-ees, and her directive to either leave the store or remove the T-shirtswhich they were wearing. The finding with respect to the incident in-volving Villanueva and Bass is based primarily on Bass' testimony. Icredit the testimony of Villanueva only to the extent that it is consistentwith the above findings.aS The testimony of John Schlaff, Leslie Bas, Andres Villanueva, andChristine Huntsman establishes the foregoing.395 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCapilupo, divisional group manager of fashion accesso-ries at the Century City store, had occasion to speakwith David Frederickson, a sales associate, who onAugust 24 was assigned to the Cartier department underCapilupo's general supervison. Frederickson worked fre-quently in the Cartier department but his assignment tothat operation was not a permanent one. However, bothprior and subsequent to August 24 Capilupo and Freder-ickson had occasion to converse both in the line of dutyand with respect to diverse subjects such as music, worldevents, and general business conditions. Frederickson andCapilupo had a mutual interest in music, and Frederick-son had attended the performance of a rock-and-rollband in which Capilupo played.The conversation on August 24 occurred in contextwith handbilling by the Union which constituted the firstovert organizing activities at the Century City store andthe first handbilling effort of a labor organization whichCapilupo had ever witnessed. The event had given riseto a degree of confusion on the part of managers andrank-and-file store personnel. Frederickson initiated theconversation which lasted approximately 20 minutes. Inspeaking with Capilupo, Frederickson observed that hehad noticed a "kind of general confusion" characterizedby "managers kind of running around." In a conversa-tional manner, the participants spoke of the union's pres-ence outside the store, and Frederickson observed thatthere had been plans to leaflet the store on the previousFriday but a decision against this had been made. Hespoke also of supervision being "stoned faced" and in-volving in petty practices. Towards the end of the con-versation, Capilupo asked Frederickson how he feltabout the activities. Frederickson responded that he wasdefinitely for it and added that the question which Capi-lupa was asking him was an illegal one. This caused Ca-pilupo to laugh because he had never known Frederick-son to be quite so formal. Capilupo did not pursue thematter further.245. Rotman speaks with FredericksonApproximately a week later, Frederickson had occa-sion to speak with Craig Rotman, an assistant store man-ager with supervisory authority over him. The conversa-tion commenced on the sales floor. In the course of theconversation, the subject of employee grievances arose.Rotman noted that he could not do anything aboutgrievances "unless they are written down in black andwhite." He suggested that they go to his office and talkabout the matter. Frederickson and Rotman went up-stairs to Rotman's office situated on the third floor in thepersonnel department. In the office, Rotman sat behindhis desk and Frederickson sat down across the desk fromhim. As he and Frederickson spoke, Rotman recordednotations on a yellow legal-size writing pad. Frederick-son specified poor pay, inadequate raises, lack of man-agement understanding of employees, the dress code, andseveral other matters as employee grievances. The list ofgrievances as recorded by Rotman filled approximately24 The foregoing is based on combination of the credited testimony ofDavid Frederickson and Frank Capilupo. Capilupo conceded that heasked Frederickson how he felt about "what was going on."two-thirds of one page. As Rotman and Fredericksondiscussed these matters, Rotman stated that he "couldn'tmake any promises" and he repeated this statementduring the course of the conversation in the office.Rotman added that he would retain the anonymity of thelist which he was compiling. In addition, during thecourse of the conversation, Rotman asked Fredericksonto state his opinion of the management personnel. As theconversation drew to a close, Rotman told Fredericksonthat he would see what he could do about the grievancesand stated he would take them up with higher authority.He cautioned that he could not promise anything "be-cause of the legalities."Frederickson worked in close contact with Rotman fora period of several months prior to this conversation.Over the period of the work relationship, Fredericksonhad occasion to speak with Rotman concerning a varietyof work-related matters and employees generally. Thus,Frederickson had expressed his desire to obtain a com-mission selling job, his opposition to a proposed dresscode policy, an apparent delay in the granting of a raiseto one of his fellow employees, the slow manner inwhich a medical insurance benefit was being processedwith respect to a fellow employee, merchandising prob-lems, and deficient staffing. Other employees had spokento Rotman in a similar vein. Additionally, after the con-versation in Rotman's office, Frederickson had occasionto speak with Rotman concerning grievances.Frederickson was unable to recall whether he in-formed Rotman on the occasion of the interview in Rot-man's office that he supported the Union, or whetherthis information was imparted to Rotman prior to themeeting. 26Respondent's employee handbook which, as found,was distributed to all employees at the outset of theiremployment contains a written expression of policy asfollows:Open Door PolicyOnce you've actually started working at your job,you may find you have some questions you want toask or some details you don't understand. Our"Open Door" policy means that you are welcometo discuss your questions in a relaxed way, andknow you'll receive an answer.If you have a job problem or complaint, you shoulddiscuss the problem with your Supervisor. If youare not satisfied with the results of your discussion,or you feel uncomfortable discussing it with yourSupervisor, go to the Personnel Manager. If you arestill not satisfied, talk with the Store Manager orthe Regional Personnel Manager. If you wish to putyour problem or complaint in writing, you canobtain the appropriate form from Personnel. Weassure you that you will never be penalized in anyway because you use the Problem Solving-Employ-ee Complaint procedure. It was set up for your pro-: All of the foregoing findings are based on the credited and undis-puted testimony of David Frederickson. Craig Rotman was not called totestify.396 THE BROADWAYtection and benefit and you will find that all Super-visors and other members of Management will bemore than willing to talk over any matter which isimportant to you.Our goal is to continue building The Broadway,based on the standards already established, so that itremains a desirable place in which to work and apleasant place in which to shop.Because our people are the most important asset inour business, we are committed to a policy of fairand equal treatment, and to improving the skills ofall our employees.We hope we've made a good impression and pro-vided you with the guidelines for understandinghow we function, what's expected of you, and whatyou can expect from us.6. The low-cost lunch programAt all relevant times Respondent has operated an em-ployee canteen at its Century City facility. It also operat-ed a restaurant within the store open to the employeesand the public. Prior to late 1981, the food and bever-ages available for employee purchase were dispensedthrough vending machines. This included sandwiches,canned foods, candy, and soft drinks. In November orDecember 1981, a freshly prepared sandwich and saladbecame available to employees at the price of S1.25.26In the meantime, in September 15, 1980, Sue Navebecame store manager of the Century City facility. Twoweeks prior thereto she had entered the employ of Re-spondent and had pursued an orientation program de-signed to familiarize her with the policies, procedures,and systems of Respondent. The orientation programwas conducted at the service building and at two otherstores of Respondent. Prior to entering the employmentof Respondent, Nave had been employed by Weinstock'sand by Federated Department Stores. Employee rela-tions and store maintenance were included in Nave's re-sponsibilities as store manager of the Century City facili-ty. During her initial week as manager of Century City,she toured the entire store to become familiar with thestore layout and the physical condition of each of itsareas. Her tour included the canteen, the employeelounge, and the employee quite room which were areason the fourth floor designated specifically for employeeuse. She found the employee canteen to be drab, cheer-less, and cluttered. She noted that the floor was notclean. In general, she concluded that the employee facili-ties at the Century City store compared very unfavor-ably to those at the other Broadway stores with whichshe had become acquainted, and with the Weinstock'sstore. Moreover, as Nave toured the store and spokewith employees, she received negative comments con-cerning the condition of the facilities. These criticismsbecame more specific and defined at employee meetingsconducted by Nave with groups of sales and sales sup-port personnel. During the course of these meetings, em-ployees stated that the food in the vending machines was2a The undisputed testimony of Sue Nave, Colin Flint, Wendy Cano,and Richard Larimore establishes the foregoing.not fresh and that the vending and change machines inthe employee canteen would malfunction. Additionally,employees complained that the price of available food inareas near the store was "very high."Nave's initial undertaking designed to improve the em-ployee facilities was to direct the removal of the stockwhich was stacked from floor to ceiling in the quiteroom. Additionally, a broken lampshade in the loungewas replaced. By November 1980 a project to paint thecanteen, clean the floors, and to secure new tables,chairs, and pictures for the canteen was initiated. Thisproject was completed by June 1981.On August 14, 1981, Nave spoke with Colin Flint,who was then regional food service manager with re-sponsibility over food service operations in nine stores,incuding Century City. Craig Rotman also participatedin the discussion. They spoke of the problem of maintain-ing a consistent level of products available in the vend-ing machines in the canteen. As the conversationevolved, Rotman mentioned an employee lunch that hadbeen served in a competing store in which he hadworked. Alternatives to the vending machine food ar-rangement were explored, and Nave inquired if it werefeasible to provide a fresh sandwich and salad to the em-ployees for consumption in the canteen. After consider-ing the matter briefly, Flint stated that he could see nologistical problems. He noted the existence of localhealth ordinances and stated that he would check the ap-plicability of those. Nave, Flint, and Rotman discussedthe equipment which would be necessary, and Flintnoted that the following week he would determinewhether a salad bar, not presently in use at one of theother store facilities, would be available. The discussionthen turned to the type and variety of sandwiches thatwould be offered. Flint expressed concern whether per-sonnel would be available to prepare the sandwiches andmade a note to himself to consult the restaurant manager.The participants discussed but discarded the concept ofoffering soup in connection with the program. Duringthe course of the meeting, Flint made a notation that if asalad bar were not available in one of the other stores, heshould order one. He entered a further notation to theeffect that he should advise Tony Gracyk, his superior,concerning Nave's request and get an approval fromGracyk. Flint was aware of the fact that the program ofoffering fresh sandwiches and salads in an employee can-teen in a store having a restaurant facility would create anew precedent within the chain. The meeting ended onthis note.Early the next week, Flint spoke with Gracyk whoevidenced no objection to the program but requestedthat Nave reduce her suggestion to writing.At the September and October meetings betweenNave and groups of employees, Nave made known thedecision to offer a lunch of sandwiches and fresh saladsand the employees reacted positively. The soup and saladluncheon was first offered in November or December1981.272' The foregoing findings are based on a distillation of the credited tes-timony of Sue Nave and Colin Flint and documentary evidence ofContinued397 DECISIONS OF NATIONAL LABOR RELATIONS BOARDNave testified that she concluded the September 14meeting with Flint and Rotman comprehending that theluncheon program would be implemented without fur-ther action on her part. She further testified that at notime after the meeting did she converse or receive anywritten communication from Flint or anyone else at theregional level regarding the low-cost lunch program.Flint testified that he had authority to implement theprogram and that the approval of his superior, TonyGracyk, was not essential to the full implementation ofNave's request. Nave and Flint both testified that theyhad no knowledge of any union activity at the store atthe time of the September 14 meeting.Prior to September 14, two of Respondent's storesprovided a food service program similar to that whichwas discussed to the Century City store. However, thesewere not stores containing restaurant facilities. More-over, subsequent to September 14, in October 1981 andMarch 1982, similar food programs were made availableto employees at two other stores operated by Respond-ent.287. The final warning to VillanuevaOn May 28, 1981, a representation election was con-ducted at the store. After voting had been completed,the ballots were counted. The official count revealedthat a majority of the ballots were cast against theUnion. Paul Chevalier participated in the ballot count inhis capacity as vice president of employee relations. Theresult of the election became a matter of general knowl-edge between 8 and 8:20 p.m. Andres Villanueva hadlearned of the results of the election at the time he com-menced his evening break at 8 p.m. Villanueva wasscheduled to work the 6 to 9 p.m. shift that evening. Hisnormal break period would last 15 minutes. At the outsetof this break, Villanueva left the store through the southentrance. He quickly consumed a beverage and sat forapproximately 5 minutes speaking with other employees.He then moved to a position near a tree planter andspoke with Steven Nickelson and Victor Ochoa aboutthe results of the election. Their conversation took placenear the escalators. Villanueva was upset over the resultsof the election and his distress brought him to the pointof tears. He observed Sue Nave, Holly Johnson, andsome other managers walk past. Soon thereafter, Cheva-lier departed the store through the south entrance andwalked toward the escalators. Villanueva observedChevalier and stopped his conversation with Nickelsonand Ochoa. Chevalier was alone.record. I reject the testimony of Flint to the effect that the fresh sand-wich and salad luncheon was offered within 2 weeks of the September 14meeting. The summaries of employee group meetings conducted by Navecontain notations suggesting that decision to implement the luncheon wasfirst communicated to employees in September and October and that theactual initiation of the luncheon program did not commence until No-vember and December. Thus the summary of employee group meetingsconducted in October and November 1981 by Nave contained no nota-tion suggesting the actual operation of the fresh luncheon program,whereas the summaries for the November-December 1981 period containa specific notation to the effect that a salad bar had been added. More-over, the testimony of Wendy Cano tends to support the conclusion thatthe actual operation of the luncheon program did not commence until theorganizing campaign was well underway.2a The credited testimony of Colin Flint establishes the foregoing.As Chevalier proceeded from the south entrancetoward the escalators, Villanueva left Nickelson andOchoa and walked toward Chevalier. As Villanuevawalked toward Chevalier he addressed some commentsto Chevalier which Chevalier was unable to understand.Chevalier knew that Villanueva was addressing him andhe stopped. Villanueva approached to within 5 or 6 feetof Chevalier and called Chevalier a "fascist bastard." Headded, "I hope you are happy that you fooled most ofthe people." Villanueva then repeatedly called Chevaliera "fascist bastard." Chevalier made no response andstarted to walk away. Nickelson and Ochoa were ap-proximately 10 feet away when Villanueva addressedChevalier. However, Nickelson and Ochoa approachedChevalier, and Nickelson asked him to wait. Chevalierstopped and Nickelson approached Chevalier. Ochoastood nearby and Villanueva was a few feet furtheraway. Nickelson asked Chevalier what was going on.Nickelson had heard some but not all of Villanueva'sstatement to Chevalier. Chevalier did not respond toNickelson's inquiry, and Nickelson placed his hand onChevalier's arm above the elbow. Nickelson stated thatpeople tend to get "extremely upset during times likethis" and that Chevalier should understand this. Cheva-lier responded, "Don't touch me. Don't touch me."Chevalier spoke in a loud voice and was exasperated.Nickelson released Chevalier's arm and looked towardOchoa. Ochoa motioned for Nickelson to leave Cheva-lier alone. Nickelson turned again to Chevalier and againplaced his hand on Chevalier's arm. Nickelson comment-ed that emotions run high during an election. Chevalierrequested Nickelson to let go of his arm. Nickelson per-sisted in maintaining his grasp on Chevalier's arm. Chev-alier repeated his request to Nickelson to let go of hisarm. Nickelson did so, saying, "Take a walk." Chevalierproceeded down the escalator to his parked automobile.He proceeded by automobile to a restaurant. At the res-taurant he joined Chris Huntsman and Holly Johnson fordinner. He informed Huntsman that he had had a verydisturbing experience. He recounted that Villanueva hadapproached him and called him a "fascist bastard" sever-al times. He added that he had been "assaulted" by Nick-elson and had found both incidents upsetting. He toldHuntsman that he wanted to think about what had hap-pened and did not wish to make a recommendationunder the emotional impact of the incident. He stated hisdesire to be objective.2929 The foregoing is based on a consideration of the testimony of PaulChevalier, Andres Villanueva, Steven Nickelson, Victor Ochoa, andChristine Huntsman. The findings with respect to the statements ad-dressed to Chevalier by Villanueva are based primarily on the creditedtestimony of Chevalier. I credit Villanueva only to the extent that his tes-timony supports the findings above made. Villanueva did not impress meas an entirely credible witness. His testimony concerning the incident inquestion impressed me as highly selective, and his testimony, generally,revealed a strong bias and compromise with truth in circumstanceswherein the General Counsel's case would be furthered by shading thetruth or employing selective recall. I have heretofore discredited Villan-ueva's version of the events surrounding his visit to the store in the com-pany of Bass. In addition, the testimony of Nickelson supports thataspect of Chevalier's testimony suggesting that contrary to Villanueva,Villanueva's comments to Chevalier were not limited to the innocuousstatement, "I hope you are happy that you fooled most of the people." InContinued398 THE BROADWAYIn the meantime as Chevalier proceeded toward theescalator after his incident with Nickelson, Nickelsonjoined Ochoa and they made loud remarks such as "lamebrain" and "hypocrite." For his part, Villanueva in-formed Ochoa that he did not feel like returning towork. Villanueva's break period was ending. In response,Ochoa contacted Nave by telephone and inquired if Vil-lanueva could be excused from work for the balance ofthe evening. Nave declined to give her permission. Ac-cordingly, Ochoa spoke with Huntsman by telephone,explaining that Villanueva "wasn't feeling too well" andthus his work would be adversely affected if he returned.Huntsman gave her permission of Villanueva to leavework for the evening. Villanueva did so.30After evaluating the incident involving Villanueva forseveral days, Chevalier recommended that Villanueva begiven a final warning but not terminated. This recom-mendation was communicated through channels toHuntsman. Huntsman met with Stuart Levine, directorof legal personnel services, and it was decided to putVillanueva on "cause" warning and that he be told thathe would be terminated if any further incidents occurred.In evaluating the nature of the personnel action to betaken, Chevalier, Levine, and Huntsman each consideredthe factual context in which the incident had transpiredand the emotions which were present in the aftermath ofthe election. Thereafter, Huntsman directed to be pre-pared a written "cause warning," dated June 15, 1982.Huntsman was on vacation at the time and the warningwas not presented to Villanueva until June 22, 1982.Thus, during the workday on June 22 Villanueva wascalled to Huntsman's office. He met with her and waspresented with a cause warning form containing, in perti-nent part, the following:At approximately 8:40 p.m. Mr. Chevalier, vicepresident of employee relations, exited the store andwas spoken to by Andy [Villanueva] in a loud andabusive manner, using obscenities and foul language.This behavior was inappropriate and intolerable.The recommendation contained on the face of the noticecalled for Villanueva's termination if any "outbursts ofthis or similar nature" should occur in the future. In pre-senting the written warning to Villanueva, Huntsmanread the contents aloud and explained that a cause warn-ing was being given to him because management had feltthat the emotions of the evening had contributed to Vil-lanueva's actions. Villanueva asked no questions and of-fered no statements. He refused to sign the notice form.However, he entered the following written comments onthe form:addition, I credit Chevalier to the effect that Nickelson twice placedChevalier's arm in his grasp, neccesitating Chevalier's repeated requeststhat he be released. The testimony of Ochoa is essentially consistent withthat of Chevalier concerning the sequence of events. It inferentially re-futes that element of Nickelson's testimony that is inconsistent withChevalier's concerning the sequential happenings. Finally, I have consid-ered the testimony of Christine Huntsman with respect to the commentsmade to her by Chevalier when he joined Huntsman and Johnson atdinner soon after the incident in question. See Rule 803(2), Fed. R Evid.,as amended August 1, 1982.s0 The credited testimony of Victor Ochoa establishes the foregoing.I disagree with the reasons given to me for suchaccusations. He regards to my "foul and abusivelanguage," I was addressing Mr. Chevalier as an ex-ploiter and repressor of Broadway Century Cityemployees. I feel no apology or reprimand is justi-fied by Broadway management and I can only saythat this is a mere purging of union supporter, ofwhom I am well known for [sic] among manage-ment.On June 25, 1982, Villanueva presented to manage-ment a document entitled, "Counter-Reprimand andGrievance." In substance, the grievance recounted thaton Wednesday, March 19, 1982, he, Villanueva, had ap-proached Sharlene Pearson, supervisor-employee train-ing, at the south entrance of the Century City storewhile she was distributing "anti-union" literature. Thegrievance further recounted that after receiving a copyof the literature being distributed, he, Villanueva, askedPearson to state her reasons and purpose for distributingthe literature. The grievance further stated that Pearsonresponded in a defensive tone, refused to answer anyquestions, and directed a "foul and abusive remark" toVillanueva. The grievance named Linda Pesich, an as-sistant manager, as a witness to the incident.In due course Huntsman interviewed Pesich who in-formed Huntsman that she overheard Pearson call Vil-lanueva "a creep." Thereupon, Huntsman interviewedPearson, related the details, and conceded that she hadcalled Villanueva "a creep." Huntsman cautioned againstthe conduct. She concluded that the incident did not in-volve the "severity" of Villanueva's comment to Cheva-lier. No further personnel action was taken. Respondentdid not communicate any formal response to Villanuevaconcerning his grievance.stIV. CONCLUSIONSA. The Surveillance IssuesThe record establishes that from August 24, 1981, untilthe election on May 28, 1982, the Union and its employ-ees organizing committee carried out a wide range of or-ganizing activities, both within and outside the store,openly and free from employer interference or limitation.Not in dispute is the fact that handbilling and discoursebetween employees and union organizers Nickelson andOchoa was conducted publicly on the adjoining mall, inclose proximity to the employee entrance to the store,and in full view of employees, supervisors, management,and customers involved in normal pursuits in the sellingareas of the store. Additionally, a wide range of organiz-ing activity and contacts were pursued within the em-ployee rest and break areas of the store and this was ob-served by supervision and permitted by management.The General Counsel tacitly concedes that Respondentaccorded the organizers and employees a substantialdegree of latitude in pursuing their organizing effortsa' The credited testimony of Christine Huntsman, and documentaryevidence of record establishes the foregoing. I have also considered thetestimony of Andres Villanueva and credit it to the extent that it is con-sistent with the above findings.399 DECISIONS OF NATIONAL LABOR RELATIONS BOARDinside the store and on breaktime and in nonwork areasof the store. But it is the General Counsel's view thatRespondent transgressed the Act by utilizing the pres-ence and perceptive capabilities of its managerial groupand security forces in an inhibiting manner, pursuant to atriadic scheme calculated to convey to employees thattheir union activities were under scrutiny of manage-ment, as well as agents of management in the personia ofsecurity personnel. Thus, the General Counsel assertsthat Respondent reacted to the beginning of the unioncampaign by: (1) increasing the visability of senior man-agement personnel in the store; (2) adopting and follow-ing a policy of having a member of senior managementfollow nonemployee union organizers who entered thestore; and (3) increasing the security forces at the store.The General Counsel is on tenuous grounds in con-tending that the marginally accelerated participation ofmanagement in the good-night program, or the increasedpresence in the store of regional officials Kalkstein andChevalier, in the early phases of the organizing effort,were acts of unlawful surveillance, or served reasonablyto convey impressions inhibiting the organizing activitiesof employees.It is well established that management officials mayobserve public union activity, particularly when such ac-tivity occurs on company premises, without violatingSection 8(a)(1) of the Act, unless such officials do some-thing out of the ordinary. Metal Industries, Inc., 251NLRB 1523 (1980). In the face of organizing activities,employers may adhere to past practices and routineswith which employees are familiar even though this mayresult in the routine presence of these officials in the pre-cise area or proximity of openingly conducted organizingactivities. Chemtronics, Inc., 236 NLRB 178 (1978).Union representatives and employees who chose toengage in their union activities at the employer's prem-ises should have no cause to complain that managementobserves them. Milco, Inc., 159 NLRB 812, 814 (1966).The good-night procedures carried out over the years byRespondent for legitimate business purposes was onewhich continued without significant change after theadvent of organizing activities. The test for determiningwhether an employer engages in unlawful surveillance,or unlawfully creates the impression of surveillance, is anobjective one and involves the determination of whetherthe employer's conduct, under the circumstances, wassuch as would tend to interfere with, restrain, or coerceemployees in the exercise of the rights guaranteed underSection 7 of the Act. U.S. Steel Corp. v. NLRB, 682 F.2d98 (3d Cir. 1982). No per se violation of Section 8(a)(1)of the Act resulted from the decision of Respondent tocontinue its good-night policy after management becamefully aware of the organizing efforts. See G.C. MurphyCo., 216 NLRB 785 (1975). Continuation of this policyand routine after public, widespread activities of unionadvocates in and near the premises of the store had high-lighted the campaign, could have had no effect reason-ably to restrain employees in the organizing pursuits, orto interfere in any improper manner with their participa-tion therein. In my view of the record, the mere pres-ence of some additional management personnel at thestore at closing hours, on some occasions, did not serveto modify in any substantial manner, a practice withwhich the employees had become fully familiar, for thereis no showing that on those occasions when additionalmanagers were present at the door greeting and biddinggood night to exiting employees, they paid any attentionto the organizing activity that may have been going onin the mall or behaved in a manner suggesting to em-ployees that the activities being conducted outside thestore by exiting employees was being observed by themanagers or given scrutiny. The motivation for addition-al management presence may have arisen from a benigndesire to convey greater congenitally, or, as Gieser testi-fied, due entirely to an extension of management work-ing hours which placed management personnel on thepremises at store closing time. Whatever the motivation,the mere presence was not sufficient, in the circum-stances of this record, to sustain this allegation of thecomplaint by the preponderance of the credible evi-dence. Cf., Cumberland Farms Diary of New York, Inc.,258 NLRB 900 (1981); Badische Corp., 254 NLRB 1195,1200 (1981); Crown Cork & Seal Co., 254 NLRB 1340(1981); Larand Leisurelies, 213 NLRB 197, 205 (1974).Nor do I find merit in the contention of the GeneralCounsel that the rights of employees to organize freefrom the impermissible surveillance or scrutiny of theiremployer was somehow compromised by the assertedfrequency with which Regional Vice President Kalksteinand Vice President of Employee Relations Chevalier ap-peared at the Century City store during the course of theorganizing campaign. That management as well as em-ployees have an interest and stake in the outcome of or-ganizing efforts is too self-evident to require recital. Justas the collective-bargaining process is a matter of impor-tance necessitating the reasonable attention and involve-ment of the employer, likewise are the preludes to theachievement of a bargaining relationship. Embedded inSection 8(c) of the Act and in the pronouncements of theU.S. Supreme Court in NLRB v. Gissel Packing Co., 395U.S. 575 (1969), is a recognition of the right of employ-ers to participate in the process. If a union wishes to or-ganize in public it cannot demand that management musthide. Tarrant Mfg. Co., 196 NLRB 794, 799 (1972).Nor do I find unlawful surveillance or impressionthereof arising from the practice of management in fol-lowing the nonemployee union organizers through thesales areas of the store when they entered the storeduring the course of the organizing campaign. The evi-dence of record establishes that throughout the campaignNickelson and Ochoa entered the store on frequent occa-sions and usually circulated throughout the store, passingthrough sales areas where customers were present andsales personnel were pursuing their normal work tasks.Respondent undertook no efforts to impinge upon thefreedom of Nickelson and Ochoa to enter the store andto meet and talk freely with employees in the public res-taurant, employee canteen, and employee lounge. TheGeneral Counsel concedes that a retail establishmentsuch as Respondent may issue rules restricting the locusof distribution and solicitation to some extent, and doesnot appear to challenge the right of Respondent to haveprecluded discourse and solicitation between the union400 THE BROADWAYorganizers and employees as the latter carried out theirduties in the sales areas while they were on the clock.Employers are free to observe activities taking place ontheir premises when the scrutiny of those activities is infurtherance of a legitimate business purpose within theprovince of management to control, and is not concernedwith the union activities of employees as distinguishedfrom impermissible conduct of nonemployee union orga-nizers. See Documation, Inc., 263 NLRB 706 (1982); Hea-tilator Fireplace, 249 NLRB 544, 547-548 (1980); see alsoStone & Webster Engineering Corp., 220 NLRB 905(1975), enfd. in pertinent part 536 F.2d 461 (1976); cf.General Motors Corp., 237 NLRB 1509, 1516 (1978);Montgomery Ward & Co., 256 NLRB 800 (1981), enfd.692 F.2d 1115 (7th Cir. 1982). In the circumstances ofthis case, including the public nature of the union orga-nizing effort, the high degree of free access to the storeaccorded the union organizers throughout the course ofthe organizing effort, and the freedom enjoyed by theemployees to meet during their free time in areas of thestore set aside for employees' use, it may not be conclud-ed that employees were restrained or coerced in the ex-ercise of their rights to freely organize, by the practiceof Respondent of keeping nonemployee organizers undervisual scrutiny as they entered and progressed through-out the store.Nor am I able to conclude that, in a related sense, Re-spondent created the impression of surveillance by in-creasing the size of its security staff at its Century Citystore, and capitalizing on its visual presence for the pur-pose of inhibiting employees in the exercise of theirrights to freely organize. The Board has held that an em-ployer cannot, with impunity, use its security personnelas an instrument in impeding self-organization of its em-ployees. See Clear Lake Hospital, 223 NLRB 1, 8 (1976).Clearly an unprecedented buildup of security forces forthe purpose of engaging in overt, undisguised, and openvisual scrutiny of employees involved in organizing ac-tivities will not be permitted under the Act. HochschildKohn, 260 NLRB 25 (1982). However, the GeneralCounsel does not here challenge the right of an employ-er during the course of an organizing campaign conduct-ed at its premises to continue the use of security person-nel at staffing levels necessary to the furtherance of le-gitimate business interest. Nor does the General Counselappear to contest the well-established proposition thatunder the objective test applicable to the legal principleof surveillance, employees must be aware and perceivethat their union activities are under scrutiny by their em-ployer, either directly or through its agents. E.g., ServiceSpring Co., 263 NLRB 812 (1982). As is disclosed by therecord, saturation drives were not unprecedented in Re-spondent's operation, or in the Century City store. Onehad transpired shortly before organizing activitiesbecame evident at the Century City facility. Moreover,the return to higher levels of security staffing whichmarked the 7-week period following the beginning of theorganizing drive was achieved partially through utiliza-tion of security personnel working undercover, and theclear weight of the evidence is to the effect that employ-ees had no means of identifying this group of individualsas having affiliation with the store operation. That theseplainclothes personnel, under cover of anonymity, mayhave been charged by management with monitoringunion activity and maintaining unobstructed ingress andegress through store entrances, could not reasonably befound to have had a restraining or coercive effect on em-ployees, for their communications were solely with man-agement and other security personnel and were discreetand confidential in nature, arising from the fact that theprincipal function of these plainclothes agents was todeter internal and external theft, a responsibility necessi-tating complete anonmity vis-a-vis store employees. Whilethe facts of record establish a higher utilization level ofsecurity personnel generally, the only visible manifesta-tion of this use, so far as employees were concerned, wasin the red coat category. Focus must therefore be on em-ployee perception of the increased presence and use ofthis group of security agents. I am unable to concludethat in the Century City store, comprised of four floors,including three floors of selling space, the addition ofone or two red coats within the store on any given busi-ness day would have the effort of conveying to employ-ees that management was subjecting organizing efforts toscrutiny.32Further, in the strict sense of the term, the"additional red coats" assigned to the Century City facil-ity during the 7-week period following the beginning oforganizing activity were utilized to provide budgetedred-coat coverage created by a vacancy in a part-timeposition, and vacancies created by the transfer of Lari-more and the resignation of Greenwood. In this latterregard there was, in point of fact, no increase of red-coatcoverage; merely a change of identity. Moreover, even ifthis staffing implementation had been one likely to cometo the attention of employees, I am constrained to con-clude that Respondent made a sufficient showing of busi-ness justification to overcome the suspicion that lurksbelow the surface of the record regarding the timing ofthis implementation.In this regard, I find that security management hadsufficient insight into theft, shrinkage, and inventorytrends to have accorded prima facie justification for thedecision to assign additional security forces to the Centu-ry City facility during the period following the election.In so concluding, I credit the testimony of Weeks that hereceived a continuing inflow of trend information withrespect to inventory losses and shoplift threats. It is rea-sonable to conclude that in the dynamics of loss preven-tion, the flow of intelligence information would betimely and current, and that the dramatic increases inlosses for Century City reflected in the report of lossesoccurring during August 1981 would have come to thetimely attention of Weeks, at least in general outline andtrend form. That the report did not issue in final formuntil September 24, 1981, does not, in my view, over-come the explanation proffered by Weeks in his general-ly credible testimony. Further, I find no basis in therecord for rejecting the testimony of Weeks to the effectthat the saturation campaign which he initiated ons2 The use of three additional red coats on August 29 and September 3appears to have been the exception and not the rule, and too isolated tosupport a finding of a substantial, unprecedented buildup of security per-sonnel, identifiable as such by employees seeking to organize.401 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAugust 11 was initially intended to continue for 2 weeks,but was prematurely terminated due to conflicts and di-vergence of viewpoint within supervision. In sum, therecord contains sufficient credible evidence to suggest abusiness justification for the presence of additional secu-rity forces during the initial days of the organizing cam-paign. Moreover, the "additional" red coat presence wasinsubstantial and marginal, not of the magnitude likely tobe inhibiting, and was necessitated, in significant degree,by normal, budgeted staffing needs, affected by turnoverconsiderations. Upon an application of the objectivestandard against which issues of surveillance must bemeasured, I conclude and find that the General Counselfailed to sustain this allegation of the complaint by therequisite preponderance of the credible evidence.Moreover, I find nothing in the instruction issued toLarimore by Gieser on August 24, or in the instructionsgiven the security staff by Honore soon after organizingefforts commenced, or in the statements of Novak byLarimore, Rhinehart, and/or Greenwood in the earlyphases of the organizing effort, constituting surveillanceor interference, restraint, or coercion within the meaningof Section 8(a)(1) of the Act.In contradistinction, I find Gieser engaged in unlawfulsurveillance of the Union and protected activities of em-ployees on August 25 when he stood inside the store andobserved employees on their break conversing withNickelson on the wall near the south entrance to thestore. Gieser's conduct in maintaining sustained visualscrutiny of the actions of the employees as they met andconversed with Nicholson over a period of approximate-ly 30 minutes clearly served to have an inhibiting affecton Cano, who had an essentially unbroken line-of-sightview of Geiser who stood inside the store watching andobserving. This conduct violated Section 8(a)(l) of theAct.However, I find no violation of the Act resulting fromthe comments of Larimore to John Schlaff on or aboutAugust 25 relating to the purported attention being givenSchlaff by management and supervision because of hisrole in preparing the bulletins being distributed by theUnion; and relating also to the stationing of an agent inthe Tot Toggery for the asserted purpose of scrutinizingthe organizing activities of the employees. Conceding foranalytical purposes the validity of the General Counsel'scontention that Larimore, in his position as a securityagent, possessed agency status, attribution of these state-ments to Respondent is not appropriate in the circum-stances of this case. Initially, no credible evidence ofrecord supports the notion that Respondent had instruct-ed any member of the security staff to undertake surveil-lance of employee organizing activities. Moreover, thereis no specific predicate in the record for the finding thatLarimore had, in fact, been informed of Schlaff's orga-nizing activities, or that any member of management haddiscussed, with Larimore, Schlaff's role or involvementin authorizing the union newsletters. Further, there issubstantial basis in the record for concluding that Lari-more's reference to alleged surveillance of employeesbeing conducted from the Tot Toggery was a flight ofLarimore's imagination colored in significant regard byhis own interpretation of rumors of an essentially innocu-ous conversation between Honore and Hartman using atwo-way radio. I am unable to conclude that this excur-sion into the area of speculation by a security agenthaving only nebulous agency connection with Respond-ent may be attributed to Respondent. See Air ExpressInternational Corp., 245 NLRB 478, 492 (1979); cf. StrideRite Corp., 228 NLRB 224, 230 (1977).In a closely related sense, I find no violation of Sec-tion 8(a)(l) of the Act arising from any statements whichHonore may have made to Crystal Rinehart concerningthe activities of Virginia Hartman, or from any commu-nications over two-way radio from Hartman to Honore,which the record reflects Rinehart may have overheard.The credited testimony of Virginia Hartman and BonnieHonore, considered in context with Crystal Rinehart'sdescription of the events, accords no basis for concludingthat the General Counsel's evidence with respect to thisissue preponderates.Nor do I find a violation of Section 8(a)(l) of the Actresulting from Rinehart's decision to spend a breakperiod on the mall near the employee entrance to thestore in the company of Nicholson and other employees,as found above. This initiative on the part of Rinehart isnot attributable to Honore or any member of Respond-ent's management and supervision, and Respondent maynot be held responsible for the fact that Respondent wasthus placed in a position of observing employee involve-ment in organizing activities and rendering it possible forher to overhear discussions between employees andNicholson.Finally, I find no violation of the Act deriving fromthe remarks of Chevalier to Schlaff to the effect thatupper management would always have a "special eye"on the Century City facility. The use of this terminology,as reflected in Schlaff's undisputed and credited testimo-ny, was in conjunction with a frank discussion and dia-logue which, on balance, must be viewed as a mere state-ment on the part of Chevalier that the union organizingcampaign had served to heighten the awareness of uppermanagement to several problems affecting employees atthe Century City facility. It is in this context that he re-marked that these problems would be given special atten-tion and ongoing interest. I am unable to conclude fromthe context of the discussion between Chevalier andSchlaff that under an objective test, Chevalier's remarkshad an inhibiting effect upon Schlaff's Section 7 rights,or conveyed to him that his organizing activities, orthose of his fellow employees, would be subjected topresent or future surveillance at the hand of manage-ment.B. The Solicitation RuleIn agreement with the General Counsel, I concludeand find that Respondent's rule governing solicitationand distribution, as contained in the employee handbook,and as posted at various locations within the store, ispresumptively invalid. This determination is necessitatedby the decision of the Board in TR. W. Bearings, 257NLRB 442, 443 (1981), wherein the Board stated:402 THE BROADWAYWe, however, see no inherent meaningful distinc-tion between the terms "working hours" and"working time" when used in no-solicitation rules.Both terms are, without more, ambiguous, and therisk of such ambiguity must be borne by the pro-mulgator of the rule. Either term is reasonably sus-ceptible of an interpretation by employees that theyare prohibited from engaging in protected activityduring periods of the workday when they are prop-erly not engaged in performing their work tasks(e.g., meal and break periods). As such, either termtends unlawfully to interfere with and restrict em-ployees in the exercise of their Section 7 organiza-tional rights.Inasmuch as employees may rightfully engage inorganizational activities during breaktime and meal-time, rules which restrain, or which, because oftheir ambiguity, tend to restrain employees from en-gaging in such activity constitute unlawful restric-tions against and interference with the exercise byemployees of the self-organizational rights guaran-teed by Section 7 of the Act. As pointed out in thedissenting opinion in Essex International, an employ-er who does not intend that its employees misinter-pret rules against solicitation during "working time"or "working hours" in the unlawfully broad sensedescribed above need only incorporate in the ruleitself a clear statement that the restriction on orga-nizational activity contained in the rule does notapply during break periods and mealtimes, or otherspecified periods during the workday when employ-ees are properly not engaged in performing theirwork tasks.In view of the foregoing, we hold that rules pro-hibiting employees from engaging in solicitationduring "work time" or "working time," withoutfurther clarification, are, like rules prohibiting suchactivity during "working hours," presumptively in-valid. [Footnote citations deleted.]In its decision, the Board specifically overruled EssexInternational, Inc., 211 NLRB 749 (1974), to the extentthat it held that rules prohibiting solicitation or distribu-tion during "work time" or "working time" are presump-tively valid.33In the case at bar, the record shows that Respondenthas undertaken no written revision of the solicitationrule, so as to define the intended scope and limitation ofthe term "working time," as contained in the two para-graphs comprising the rule. Under T.R. W. it is requisiteto find that the presumption of invalidity attaches toboth paragraphs of the rule. It is accordingly necessaryto reject Respondent's contention that the initial para-graph is outside the scope of the instant inquiry. By ap-plying the prohibition contained in paragraph I of therules to "anyone" and by extending the prohibition to"working time" of employees, that paragraph is renderedintrinsicly ambiguous within the meaning of TR. W. Asthe Board stated in TR. W., the risk of ambiguity must be33 Chairman Fanning and Members Jenkins and Zimmerman partici-pated in the T.R. W decision. Then-Member Fanning and Member Jen-kins had dissented in Essex International.borne by the promulgator of the rule. I conclude that therule in its entirety is presumptively invalid.The presumption of invalidity of a promulgated andposted rule may be rebutted. Standard Motor Products,265 NLRB 482 (1982).34 In Standard Motor Products, theBoard affirmed the decision of the Administrative LawJudge who concluded that the respondent therein had re-butted the presumption of invalidity of the no-solicitationrule arising by virtue of the reference therein to "work-ing hours" by properly, orally clarifying to employeesthe extent of application of the rule. The AdministrativeLaw Judge concluded that no violation of the Act arosefrom the maintenance of the written and promulgatedrule, as orally clarified by respondent's oral clarifica-tion.35Standard Motor Products, must be interpreted asauthority permitting a respondent charged with maintain-ing a presumptively invalid rule prohibiting solicitationto show that the rule had been sufficiently clarified,either through oral communication, or in such a manneras to convey an intent to permit solicitation duringbreaktime or other periods when employees are not ac-tively at work. Cf. Intermedics, Inc., 262 NLRB 1407(1981); Southern Molding, Inc., 255 NLRB 839, 850(1981); NLRB v. Rich's Precision Foundry, 667 F.2d 613(7th Cir. 1981). But see Intermedics. Inc., supra, p. 6, (dis-senting opinion, then-Chairman Van de Water andMember Hunter); NLRB v. Rooney's at the Mart., 677F.2d 44 (9th Cir. 1982). The record in this proceeding es-tablishes that throughout the course of the entire orga-nizing campaign employees were permitted to engage ina wide range of organizing activities in the employeelounge and canteen during their break and lunch periodswith full knowledge of Respondent and without interfer-ence. The activities included discussion of the Union, dis-tribution of union literature, and discourse with nonem-ployee union organizers. Union literature was distributedand accepted by and between employees during theirbreaks and mealtime and no prohibition was interposed. Iassume for the purposes of this proceeding that the ruleenunciated in T.R. W. is applicable to the distribution ofliterature, in the circumstances encompassed by theBoard's decision in that case. However, in the circum-stances of this case, including the freedom granted em-ployees to engage in organizing efforts in the storeduring their break and mealtimes, the absence of any evi-dence revealing an attempt on the part of Respondent toimproperly limit this freedom, either with respect to oralsolicitation or distribution of literature, and in the ab-sence also of any evidence of disparate application of thepolicy, I find that the presumption of invalidity arisingfrom the application of the TR. W principle to the caseat bar has been overcome. Basic to this determination isthe finding, which I make, that the uniform practice ofs4 The decision was rendered by a three-member panel comprised ofChairman Fanning and Members Jenkins and Zimmerman.36 The respondent in Standard Motor Products, had promulgated therule in writing but there had been no enforcement of the rule so as toprohibit employees from soliciting during their breaktime, lunchtime, orother free time during regular "working hours" without permission.Moreover, respondent's representative followed a practice of informingnew employees that their "breaks were their own time and they could dowhat they wanted dunng breaks and lunch periods."403 DECISIONS OF NATIONAL LABOR RELATIONS BOARDapplying the rule governing solicitation and distributionof literature in a manner fully consonant with the con-cept that employees "may rightfully engage in organiza-tional activities during breaktime and mealtimes," as ar-ticulated in TR. W, constitutes a fully efficacious clarifi-cation of the rule, as promulgated and maintained. Theobjective interpretation accorded the scope and limita-tion of Respondent's rule by employees directly affectedby it are more likely to be influenced by empirical expe-rience under the literal application of the rule, than byoral assurances. Cf. Standard Motor Products, Inc.. supra.C. The Union T-Shirt IssueThe question remains whether Respondent independ-ently violated Section 8(a)(1) of the Act by prohibitingoff-duty employees from remaining in the store in thegeneral presence of employees and customers whilewearing union T-shirts. It is Respondent's view that theshirts bearing the language, "Help Make The BroadwayYour Way!" in close visual and textual context with theprominent insignia of the Union, and the numerical des-ignation of the local (770), constitutes solicitous material,indistinguishable in relevant, ultimate respects from thesame language appearing in the same context on aplacard or hand-carried sign. It is Respondent's view,that, under applicable court and Board precedent, solici-tation by off-duty employees in the sales or businessareas of the store may properly be made subject to anemployer's no-solicitation rule.36It is Respondent's contention that the selling floor andcustomer service areas of its retail establishment consti-tute private property from which nonduty employeesmay legitimately be excluded, absent a showing of dis-criminatory intent. E.g., Tri-County Medical Center, 222NLRB 1089 (1976); GTE Lenkurt, 204 NLRB 921(1973); NLRB v. Babcock & Wilcox Co., 351 U.S. 105(1956). In Tri-County, the Board concluded that a no-access rule which prohibits solicitation or distribution byoff-duty employees is valid if it: (1) limits access solelywith respect to the interior of the plant and other work-ing areas; (2) is clearly disseminated to all employees;and (3) applies to off-duty employees seeking access tothe plant for any purpose and not just to those employ-ees engaged in union activity. As a corollary, under therule of Babcock & Wilcox a facially valid no-access ruleprohibiting solicitation or distribution by off-duty em-ployees may be lawfully applied to prevent even unionsolicitation by nonemployees if it is applied in a nondis-criminatory manner, unless the union is able to show thatit has no reasonable alternative means of communicatingwith the employees. Cf. Montgomery Ward & Co., 256NLRB 800 (1981), enfd. 692 F.2d 1115 (7th Cir. 1982).In basic agreement with Respondent, I find that theinitial paragraph of its duly promulgated rule governingsolicitation, as applied to off-duty employees, constitutes,a permissible limitation upon rights of off-duty employ-ees to solicit in the sales area of the store in that it at-tempts to strike a reasonable balance between Respond-36 Respondent contends, and I find, that, to the extent that the initialparagraph of Respondent's rule governing solicitation proscribes solicita-tion by nonemployee organizers in the selling areas of the store, theT.R. W standards are not applicable.ent's right to conduct its customer-dependent retail busi-ness in an orderly fashion, and the right of off-duty em-ployees to enter the store, either as shoppers and custom-ers, or for the limited purpose, integral to the employeerelationship, of obtaining paychecks due and owing forservices rendered. It becomes unnecessary, in my view,to determine whether the rule complies with the validitytest articulated in Tri-County Medical Center, supra. Cf.Continental Bus Systems, 229 NLRB 1262 (1977); Conti-nental Bus Systems, 229 NLRB 1262 (1977); The Manda-rin, 221 NLRB 264 (1975). This is so, because, in agree-ment with the General Counsel, and contrary to the con-tention of Respondent, the T-shirts worn in the store didnot constitute solicitous material which, in the circum-stances here present, Respondent could proscribe.A resolution of the instant issue is governed by theprinciples given explicit adoption in Republic AviationCorp v. NLRB, 324 U.S. 793 (1945), wherein the U.S. Su-preme Court quoted approvingly from the Board's deci-sion in that case (51 NLRB 1186, 1187-88) that "theright of employees to wear union insignia at work haslong been recognized as a reasonable and legitimate formof union activity, and Respondent's curtailment of thatright is clearly violative of the Act." Applicable also isDe Vilbiss Co., 102 NLRB 1317, 1321-22 (1953). whereinthe Board held that an employer may not interpret a no-solicitation policy so as to bar the wearing of union in-signia or T-shirts on company premises. In so concludingthe Board adopted the rationale of the Trial Examiner,that:Employees generally have a right under the Act towear union insignia on company property, and thewords, "join" or "vote" or "support" do not de-stroy the essentially protected character of the in-signia and convert such insignia into the kind of so-licitation which is otherwise amenable to properrules under proper circumstances. Most, if not all,insignia, union or otherwise, have certain propagan-da effects, and the words "vote" or "join" on unioninsignia during a union campaign convey no addi-tional ideas not implied in a button or T-shirt whichcontains only the union name.Special circumstances may justify a prohibition againstthe use of union insignia by employees in working areas,but the mere fact that employees wearing union buttonsor union insignia of other types may come in contactwith customers has been held not to constitute "specialcircumstances" sufficient to deprive employees of therights recognized to exist under the Act, as defined inthe Republic Aviation Corp. v. NLRB, supra. E.g., Flori-dan Hotel of Tampa, 137 NLRB 1484 (1962), enfd. asmodified 318 F.2d 545 (5th Cir. 1963); Howard JohnsonCo., 209 NLRB 1122, 1130-31 (1973); Davison-Paxon Co.,191 NLRB 58 (1971); Virginia Electric & Power Co., 260NLRB 1196 (1982). A prohibition against the wearing ofunion insignia may find justification in efficiency andproduction considerations, or in the need of an employerto maintain the integrity of a dress code or to sustain arationally important professional image or appearance.E.g., Evergreen Nursing hIome, 198 NLRB 775, 778404 THE BROADWAY(1972); United Parcel Service, 195 NLRB 441 (1972);Singer Co., 199 NLRB 1195, 1204 (1972).The instant case presents a melding of the hybridpolicy considerations attending the permissible limitingof solicitations in the business areas of retail establish-ments, and the not always compatible rights accordedemployees to support union objectives through wearingof insignia, including T-shirts. A fair balancing of con-flicting rights lies at the center. It would indulge a fic-tion to proclaim that off-duty employees present in thestore for the purpose of obtaining their paychecks, or forthe additional purpose of shopping, stand, as it were, pre-cisely in the shoes of on-duty employees, while, simulta-neously, and in all other respects, relegating them to astatus precisely equivalent to that of a nonemployee. Inmy view, the realities of labor relations require a rejec-tion of that fiction. Respondent is correct that, in themain, the decided cases defining the right of employeesunder Section 7 of the Act to wear union insignia in thebusiness areas of an employer's premises during workinghours have involved on-duty employees, and not, ashere, employees on store premises on days when theyare off-duty and not scheduled to work. However, therights accorded employees under Section 7 of the Act,and the fundamental economically based interest of theemployee in his or her job and employment relationship,appear, for the precise purpose under discussion, to betreated by the Board as ongoing in nature, and broaderthan the duty-hours concept. Fully applicable here is theobservation of the Administrative Law Judge in Harvey'sResort Hotel & Harvey's Inn, 236 NLRB 1670, 1676(1978):It is well settled that, absent special circum-stances, an employer may not prohibit employeeslawful on the premises from soliciting union supportduring nonwork time or distributing union literaturein nonwork areas during nonwork time. This repre-sents a balancing of the statutory rights of employ-ees to self-organization against the employer's inter-est in production, safety, or discipline and, absent ashowing that interference with the employees' statu-tory rights is essential, the statutory rights prevail.N.L.R.B. v. Babcock & Wilcox Company, 351 U.S.105 (1965). This protection extends to activity beforeand after shifts. East Bay Newspapers, Inc. d/b/aContra Costa Times, 225 NLRB 1148 (1976); M Res-taurants, Incorporated, d/b/a The Mandarin, 221NLRB 264 (1975). [Emphasis supplied.]I specifically find that the rights of the employees hereinto wear union T-shirts in Respondent's store on theirdays off is governed by the principle enunciated in Re-public Aviation Corp. v. NLRB, and its progeny, and thebalancing of interest considerations fully articulated inthose cases is here applicable.In this regard, I find that the record contains no evi-dence of detrimental effect upon the efficiency or profi-ciency of sales or office employees occasioned by thewearing of union T-shirts by the off-duty employees whowere admonished by supervision for doing so. Nor isthere any evidence that Respondent suffered a diminu-tion of professional esteem or customer acceptance byreason of the T-shirt wearing incidents. Neither conjec-ture nor the postulating of potential for injury substitutesfor proof of actual injury. No evidence was adduced ofadverse customer reaction to the presence of T-shirt cladindividuals in the store. The shirts contained a messagefor those who paused to read it, but it was not onewhich disparaged Respondent or tended to interruptnormal store routine or pursuits. No potential for clog-ging of aisles, escalators, or elevators was present, aswould clearly have attended the display of hand-carriedsigns or placards bearing the same message as that con-tained on the shirts. It is of no decisional significancethat the shirts had a partial genesis as a fund-raisingdevice. The commercial purposes were not explicit in theslogans and entirely latent. In short, I find that Respond-ent made an insufficient showing of "special circum-stances" justifying the imposition of an oral proscriptionagainst the wearing of union T-shirts by employees Alex-ander, Bass, Cano, Remmes, Slaughter, and Villanueva. Itherefore conclude that the proscription interposed byHuntsman, Johnson, and Rotman violated Section 8(a)(1)of the Act. Cf. Ford Motor Co., 222 NLRB 855, 857(1976).D. Additional Unlawful ConductI. The alleged interrogationContrary to the General Counsel I find no violation ofSection 8(a)(l) of the Act arising from the conversationwhich transpired on August 24 between Fredericksonand his Supervisor Capilupo. I conclude that the conver-sation occurred in circumstances lacking any suggestionof harassment and was merely an element of a wideranging conversation between friends wherein the em-ployee, Frederickson, freely expresses his views concern-ing management and work related topics and openlymanifested his support of the Union. Interrogation of em-ployees about their union or protected or concerted ac-tivities is not a per se violation of the Act and may ormay not amount to coercion, depending on the mannerin which it is done and the surrounding circumstances.Pepsi-Cola Bottling Co., 211 NLRB 870, 872 (1974);United Fireworks Mfg. Co. v. NLRB, 252 F.2d 428, 430(6th Cir. 1958); Bourne v. NLRB, 332 F.2d 47 (2d Cir.1964); NLRB v. Hotel Tropicana, 398 F.2d 430, 434 (9thCir. 1968). Moreover, the Board precedent establishesthat an objective test is applied in determining whetherquestions posed by supervisors to employees are coer-cive, in violation of Section 8(a)(1) of the Act. See, e.g.,Harrison Steel Castings Co., 262 NLRB 450 (1982); PPGIndustries, 251 NLRB 1146 (1980); Continental ChemicalCo., 232 NLRB 705 (1977); Florida Steel Corp., 244NLRB 45 (1976). In Florida Steel Corp., supra, the Boardheld:It has long been recognized that the test of interfer-ence, restraint, and coercion under Section 8(a)(1)of the Act does not turn on a respondent's motive,courtesy, or on whether the coercion succeeded orfailed. It also does not turn on whether the supervi-sor and employee involved are on friendly or un-405 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfriendly terms. Rather, the test is whether supervi-sor's conduct reasonably tended to interfere withthe free exercise of employee's rights under the Act.Under this test, and applying the constituent elementsthereof, I am unable to conclude that, in context of thetotal conversation here under scrutiny, Capilupo's in-quiry as to how Frederick "felt about the activities"tended to convey to Frederickson his employer's dis-pleasure with Frederickson's union activity or reasonablytended to interfere with the right of Frederickson, or anyother employee, to freely exercise his rights under theAct. In my view Harrison Steel Castings Co., supra, andPPG Industries, supra, are distinguishable and not con-trolling here. Cf. Cherokee Culvert Co., 262 NLRB 917(1982).2. Rotman's alleged solicitation of grievancesOn the other hand, I find that Rotman engaged in con-duct in violation of Section 8(a)(1) by soliciting griev-ances from Frederickson in the early phases of theUnion's organizing campaign.Respondent contends that the conversation betweenFrederickson and Rotman wherein Rotman compiled alist of grievances articulated voluntarily by Fredericksonwas nothing more than a routine interlude in a continu-um of Rotman's own past practice involving Frederick-son and other employees, and of Respondent's open-doorpolicy, as enunciated in its promulgated employeemanual, both of which antedated the advent of theUnion. Respondent emphasizes also that no promiseswere made by Rotman, a critical factor, in Respondent'sview, rendering the pertinent complaint allegation fatallydeficient. The General Counsel convincingly countersthat Rotman's appearance of benign impotentness totranslate Frederickson's complaint into tangible, benefi-cial change is belied by the initiative taken by Rotman ininviting Frederickson to his office, on the occasion inquestion, and in the solicitous nature of the meetingwherein Rotman invited discourse and gave vitality tothe responses by compiling a handwritten list of com-plaints which he agreed to submit to management.Present here was an implied promise that Frederickson'sgrievances, which reflected employee concern in mattersintimate to the employment relationship, would be con-sidered by management with the viable potential thatthey would be remedied. Under the objective test appli-cable to Rotman's actions, the manifestations of his overtconduct in meeting, discussing, and painstakingly compil-ing a list of grievances was clearly more likely to impactFrederickson's consciousness than would Rotman's dis-claimer of promised action. These ingredients of initia-tive on the part of Rotman, coupled with the existenceof the union organizing campaign which was clearlyopen and known to all concerned, tended to modify Rot-man's own past practice and the open-door policy whichRespondent had pursued, in a manner transferring theinitiative of approachment and communication from em-ployees to supervision. Although factual distinctionsexist, I thus conclude that this case is controlled by theprinciples enunciated by the Board in Raley's Inc., 236NLRB 971, 972 (1978); EMR Photoelectric, 251 NLRB1597, 1610 (1980); Arrow Molded Plastics, 243 NLRB1211 (1979). Accordingly, I find that Respondent,through Rotman, solicited employee grievances and im-pliedly promised to rectify them, in a manner which con-veyed the concept that union representation and supportwas unnecessary in order to achieve improvements inworking conditions and terms of employment.37Cf., e.g.,California Pellet Mill Co., 219 NLRB 435 (1975); TiffinDivision of Hayes-Albion Corp., 237 NLRB 20 (1978);Cherokee Culvert Co., 262 NLRB 917 (1982).3. The low-cost lunch programI find that Respondent did not violate the Act by im-plementing a decision to offer a low-cost lunch programin the employee canteen. The evidence establishes thatthe program had its conceptual origin in a meetingwhich transpired prior to the first public manifestationsof the Union's organizing effort, and the operative deci-sions with respect to the precise nature of the programand its contemplated effectuation at the earliest practica-ble time, were made before the managerial and supervi-sory participants in the meeting had any knowledge ofunion activity among the employees. I credit the testimo-ny of Store Manager Nave that at the conclusion of themeeting at which the plan was conceptualized and itsprecise nature determined, no decisions of substance re-mained to be taken, but only details essential to accom-plish implementation, involving as-soon-as-possible staffresolution remained. While it may be that after the meet-ing at which Nave issued implementing instructions, ap-proval by divisional vice president of food services,Tony Gracyk, stood as a decisional prerequisite to actualimplementation. However, it appears fully inferable,from the record as a whole, that his rejection of the deci-sion of Store Manager Nave would have been in thenature of a countermand terminating the entire program.It is evident therefore that this countermand would beretroactive vis-a-vis that operative decision earlierreached by Nave with respect both to the nature and theimplementation of the program. It thus can have no bear-ing upon the analytical issue of whether Nave's operativedecision to proceed with the low-cost lunch programwas "undertaken with the expressed purpose of imping-ing upon [employee] freedom of choice for or againstunionization ...." See NLRB v. Exchange Parts Co.,375 U.S. 405, 409 (1964). The state of the record is suchas to infer that the decisions reached at the mid-Augustmeeting between Nave, Flint, and Rotman were suffi-ciently firm in all significant respects to render unneces-sary further involvement of Nave, in keeping with Gra-cyk's directive. The permissible inference is that staffwork only was sufficient to accomplish the written for-mulation of the program in compliance with decisionsearlier reached by Nave and that, contrary to Gracyk'ssuggestion to Flint, it became unnecessary for Nave tosubmit a written request that the program be implement-ed. In sum, I conclude and find that the decision to offerand to implement the low-cost lunch program had been3a In the circumstances of the instant meeting the extent of Rotman'sawareness of Frederickson's support of the Union is not relevant406 THE BROADWAYreached prior to August 24, in a manner and to an extentconstituting definitive approval thereof. Cf. Tommy'sSpanish Foods, 187 NLRB 235, 236 (1970), enforcementdenied in pertinent part 463 F.2d 116 (9th Cir. 1972).Although no formal announcement of the decision wasmade to the employees prior to the commencement ofthe organizing campaign, the evidence is convincing thatthe low-cost lunch was but an element of an ongoingprogram undertaken by Nave prior to the emergence ofthe Union, and having as its purpose the improvement ofemployee facilities. The date and manner of informingemployees of the decision to offer the program wastimely in relation to its actual implementation. Cf. J. P.Stevens & Co., 247 NLRB 420, 431 (1980); Ed ChandlerFord, 254 NLRB 851, 859-860 (1981); Litton Dental Prod-ucts, 221 NLRB 700 (1975). Moreover, both the timingof the announcement of the lunch plan, and the chronol-ogy of its implementation have been shown to relatesolely to legitimate business reasonings, and appear notto have been orchestrated to interfere with the employ-ees' free choice of a bargaining representative. Cf. MayDepartment Stores, 191 NLRB 928 (1971). 1 conclude andfind, therefore, that the General Counsel failed to sustainthis allegation of the complaint by the preponderance ofthe credible evidence.E. The Warning Notice to VillanuevaI find that Respondent did not violate Section 8(a)(3)and (I) of the Act by issuing a cause warning to Villan-ueva. Rather, I conclude that Respondent acted reason-ably in disciplining an employee for gross insubordina-tion and affrontery to a senior management official. I re-jected the General Counsel's contention that Villanueva'scomments were shielded from discipline because they oc-curred in the course of Villanueva's protected concertedactivities; or that they were a form of animal exuberancynot sufficiently egregious to deprive him of the protec-tion of the Act.The short answer to the General Counsel's contentionis that the decision to discipline Villanueva has nothingto do with his involvement in protected activity, but waspredicated solely on his verbal abuse of Chevalier. Vil-lanueva was a known union advocate but his verbalforay occurred after the ballots in the election had beencounted, and not in the course of advocating or support-ing legitimate labor relations objectives protected by theAct. This is not a case of verbal abuse transpiring in inti-mate context of organizing activities, preelection cam-paigning, grievance processing, or concerted protestagainst identified employer practices arguably inimical toemployee interests, protected by the Act. E.g., UnionCarbide Corp., 171 NLRB 1651 (1968); Coors ContainerCo., 238 NLRB 1312, 1320 (1978); Houston Shell & Con-crete Co., 193 1123 (1971); Red Top, Inc., 185 NLRB 989(1970); Boaz Spining Co., 165 NLRB 1019 (1967), en-forcement denied 395 F.2d 512 (5th Cir. 1968); WebsterClothes, 222 NLRB 1262 (1976). Thus, the concept thatan employee engaging in concerted activity must be per-mitted some leeway for impulsive behavior does notcome into play, nor does the need arise to balance theright of employees to engage in concerted activityagainst the employer's right to maintain order and re-spect. See, e.g., NLRB v. Thor Power Tool Co., 351 F.2d584 (7th Cir. 1965); NLRB v. Illinois Tool Works, 153F.2d 811 (7th Cir. 1946); Socony Mobile Oil Co., 153NLRB 1244 (1965). The record contains no evidencethat in addressing Chevalier, Villanueva identified anyspecific conduct on the part of Respondent, or Cheva-lier, constituting impermissible preelection conduct, noris he shown to have articulated any specification of con-duct allegedly constituting unfair labor practices on thepart of Respondent of Chevalier. Rather, Villanuevaacted alone in verbally assailing Chevalier, not in fur-therance of any identified or identifiable concerted objec-tive or group interest, but solely to satisfy his own pentup hostilities and frustrations. The nexus between Villan-ueva's insulting verbal assault on Chevalier and the po-tential for concerted action is both remote and highlyspeculative. Not only was Villanueva acting by himself,he was also acting for himself. See NLRB v. C & I AirConditioning, 486 F.2d 977 (9th Cir. 1973), denying en-forcement of 193 NLRB 911 (1971); Hunt Tool Co., 192NLRB 145 (1971); Northeastern Dye Works, 203 NLRB1222 (1973); Continental Mfg. Corp., 155 NLRB 255, 257-258 (1965). To recapitulate, I find, contrary to the Gen-eral Counsel, that Villanueva was not engaged in pro-tected concerted activity when he addressed Chevalier,and I reject the notion that his remarks must be consid-ered as part of the res gestae of the election process. Cf.,Interboro Contractors, 157 NLRB 1295, 1301 (1965);Leece-Neville Co., 159 NLRB 293 (1966), enfd. 396 F.2d773 (5th Cir. 1968); Red Top, supra.Nor do I find sufficient support in the record for con-cluding that Villanueva's advocacy of the union causewas the consideration which tipped the scale and moti-vated the issuance of the warning to Villanueva. Villan-ueva's identity as a union advocate is well established inthe record, but his remarks to Chevalier were confronta-tional and insulting, and grossly so, and they were ren-dered while Villanueva was on duty, on the clock, as itwere, albeit, during his breaktime. The evidence adducedby Respondent showing application of good cause, busi-ness-related judgment in deciding to discipline Villan-ueva, substantially outweighs the evidence tending toinfer the presence of an antiunion motive in the decisionto warn Villanueva. Applicable here is the observation ofthe court in NLRB v. Ace Comb Co., 342 F.2d 841, 847(8th Cir. 1965):It must be remembered that it is not the purpose ofthe Act to give the Board any control whatsoeverover an employer's policies, including his policiesconcerning tenure of employment, and that an em-ployer may hire and fire at will for any reasonwhatsoever, or for no reason, so long as the motiva-tion is not violative of the Act.The disciplinary action which Respondent took to re-dress the invective visit on Chevalier by Villanueva wasclearly within its authority and not so excessive as toinfer the presence of unlawful motivation of the Act. SeeNLRB v. Prescott Industrial Products Co., 500 F.2d 6 (8thCir. 1974), enfg. 205 NLRB 51 (1973). The response ofmanagement to Villanueva's complaint concerning treat-407 DECISIONS OF NATIONAL LABOR RELATIONS BOARDment accorded him by Sharlene Pearson, a trainee, for aminor supervisory position is so readily distinguishablegenerically as to form no basis for finding disparate treat-ment. I find no basis for concluding that Villanueva wasdisciplined because of the exercise of his Section 7 rights.See Host Service, 263 NLRB 672 (1982).Upon the foregoing findings of fact, and upon theentire record in this case, I make the following:CONCLUSIONS OF LAW1. Respondent, The Broadway, a Division of CarterHawley Hale Stores, Inc., is an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.2. United Food and Commercial Workers Union,Local 770, chartered by United Food & CommercialWorkers International Union, AFL-CIO-CLC, is a labororganization within the meaning of Section 2(5) of theAct.3. By observing employees as they met and conversedwith union organizers in the public area of the mall lo-cated proximate to the south entrance of the CenturyCity facility in a manner conveying to employees thattheir union or other protected concerted activities werebeing subjected to surveillance by management, Re-spondent, through Richard Gieser, interfered with, re-strained, and coerced employees in the exercise of rightsguaranteed by Section 7 of the Act, and did thereby vio-late Section 8(a)(1) of the Act.4. By ordering employees in the store during their dayoff to leave the store or remove T-shirts which theywere wearing and which contained the slogan "MakeThe Broadway Your Way! in context with a printed logoand numerical designation identifying the Union, to leavethe store premises, while permitting other employeeswho were in the store on their day off and who werenot wearing T-shirts of the type described to remain inthe store, Respondent interfered with, restrained, and co-erced employees in the exercise of rights guaranteedthem by Section 7 of the Act, and did violate Section8(a)(l) of the Act.5. By soliciting employee grievances and impliedlypromising to redress those grievances, Respondent,through Craig Rotman, engaged in conduct in violationof Section 8(a)(1) of the Act.6. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.7. Respondent did not in any other manner engage inconduct in violation of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that the solicitation rule, as maintainedand promulgated in writing, is presumptively invalidunder the decision of the Board in T.R. W. Bearings, 257NLRB 442 (1981), but having further found that Re-spondent rebutted the presumption of invalidity of therule as it pertained to solicitation and distribution of liter-ature on store premises, by employees during break peri-ods and mealtimes, by properly and efficaciously clarify-ing for employees the extent of application of the rule, Iconclude no remedial order with respect to the rule isnecessary. See Standard Motor Products, supra.Upon the foregoing findings of fact, conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER38The Respondent, The Broadway, a Division of CarterHawley Hale Stores, Inc., Los Angeles, California, its of-ficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Interfering with, restraining, or coercing employeesin their rights to engage in union or other protected con-certed activity by engaging in unlawful surveillance ofemployees; prohibiting employees in the store on theirday off from wearing union T-shirts, while permittingother employees in the store on their day off who werenot wearing union T-shirts to remain in the store; and/orsoliciting employee grievances and impliedly promisingto redress those grievances.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Post at its Century City, California, retail establish-ment and place of business copies of the attached noticemarked "Appendix."39Copies of said notice on formsprovided by the Regional Director for Region 31, afterbeing duly signed by Respondent's authorized represent-ative, shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that said notices are not altered, defaced, orcovered by any other material.IT IS ALSO RECOMMENDED that the complaint be dis-missed insofar as it alleges violations of the Act not spe-cifically found.a3 In the event no exceptions are filed as provided in Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes."' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."408